 



Exhibit 10.1
EMPLOYMENT AGREEMENT
     This Employment Agreement (this “Agreement”) is made and entered into by
and between Global Industries, Ltd., a Louisiana corporation (hereinafter
referred to as the “Employer”), and B. K. Chin, an individual currently residing
in Houston, Texas (hereinafter referred to as the “Executive”), effective as of
September 18, 2006 (the “Effective Date”).
W I T N E S S E T H:
     WHEREAS, attendant to the Executive’s employment by the Employer, the
Employer and the Executive wish for there to be a complete understanding and
agreement between the Employer and the Executive with respect to, among other
terms, the Executive’s duties and responsibilities to the Employer; the
compensation and benefits owed to the Executive; and the term of the Executive’s
employment under this Agreement; and
     WHEREAS, the Employer considers the establishment and maintenance of a
sound and vital management to be essential to protecting and enhancing its best
interests and the best interests of its stockholders;
     NOW, THEREFORE, in consideration of the mutual promises contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Employer and the Executive agree as follows:
Section 1. Employment.
          (a) Employment; Position. Commencing on the Commencement Date (as
defined in Section 4) and continuing for the period of time set forth in
Section 4, the Employer agrees to employ the Executive and the Executive agrees
to accept employment by the Employer and to serve the Employer in an executive
capacity as its Chief Executive Officer on the terms and subject to the
conditions stated in this Agreement. The Executive will report directly to the
Board of Directors of the Employer (the “Board”). The powers, duties and
responsibilities of the Executive as Chief Executive Officer include those
duties that are the usual and customary powers, duties and responsibilities of
such office in a publicly-traded company in the United States, including
(subject in each case to the control of the Board) (i) general executive control
and management of the properties, business, employees and operations of the
Employer; (ii) authority to agree upon and execute leases, contracts, evidences
of indebtedness and other obligations in the name of the Employer within the
limitations provided by the Board; (iii) having senior management of the
Employer report to the Executive; (iv) those powers, duties and responsibilities
specified in the Employer’s bylaws; and (v) such other and further duties
appropriate to such position as may from time to time be assigned to the
Executive by the Board or by any committee of the Board authorized to make such
assignments. Executive shall be appointed to the Board by the current directors
of the Employer effective as of the Commencement Date and the Executive will
serve (subject to annual re-election by the stockholders) in such capacity
without additional compensation. The Employer agrees to nominate the Executive
for election at each annual meeting of stockholders during the term of this
Agreement. The Executive also will serve, without additional compensation
(except to the

 



--------------------------------------------------------------------------------



 



extent otherwise provided by the Board), as an officer and/or director of any
subsidiary or affiliate of the Employer.
          (b) Location. The Executive shall be assigned to and work from the
Employer’s office in the Houston, Texas metropolitan area.
          (c) Other Interests. While employed hereunder, the Executive will
devote his full time, efforts, energy and skills to, and his best efforts for,
the benefit of and to the affairs of the Employer in order that he may
faithfully perform his duties and obligations. The preceding sentence will not,
however, be deemed to restrict the Executive from engaging in passive personal
investments provided that such activities are reasonable in scope and time
commitment and not otherwise in violation of this Agreement. The Executive may
serve on the board of directors or trustees of professional and charitable
organizations and other business entities not affiliated with the Employer,
provided that such activities are reasonable in scope and time commitment and
with the prior written disclosure to, and consent of, the Board or an authorized
committee thereof.
Section 2. Compensation and Benefits.
          (a) Base Salary. The Employer will pay to the Executive beginning on
the Commencement Date and throughout the term of this Agreement, a base salary
at the rate of at least $650,000 per annum (such base salary, if and as
increased by the Compensation Committee or other authorized committee of the
Board, is referred to herein as the “Base Salary”). The Compensation Committee
or other authorized committee of the Board will review the Base Salary each
calendar year commencing in 2007 during the term of this Agreement and may
increase but not decrease the Base Salary. The Base Salary will be paid to the
Executive in installments every two weeks or on such other schedule as the
Employer may establish from time to time for payment of salary to its
executives.
          (b) Bonuses. The Employer will pay to the Executive a one-time sign-on
bonus in the amount of $500,000 in cash within 30 days following the
Commencement Date and a year-end bonus of $300,000 prior to January 1, 2007. The
Executive will be granted an award for 2006 under the Employer’s Management
Incentive Plan with an incentive opportunity equal to between 37.5% of his
initial Base Salary (pro-rated for the portion of 2006 during which the
Executive is an employee of the Employer (i.e., the period after the
Commencement Date)) at the “threshold” level of performance (as such term is
used under the Management Incentive Plan), 75% of his initial Base Salary
(pro-rated for the portion of 2006 during which the Executive is an employee of
the Employer (i.e., the period after the Commencement Date)) at the “target”
level of performance (as such term is used under the Management Incentive Plan)
and 150% of his initial Base Salary (pro-rated for the portion of 2006 during
which the Executive is an employee of the Employer (i.e., the period after the
Commencement Date)) at the “maximum level” of performance (as such term is used
under the Management Incentive Plan). The terms of the Executive’s 2006 award
under the Management Incentive Plan shall otherwise be in accordance with the
terms of the Management Incentive Plan and substantially similar to (for the
avoidance of doubt, based upon the same performance criteria, performance goals
and relative weighting of such criteria) the 2006 awards there under to other
executive officers. The Executive shall participate in the Employer’s current
Management Incentive Plan (or any subsequent cash bonus

2



--------------------------------------------------------------------------------



 



plan) in future years in accordance with the terms of such plan and as
determined by the Board or an authorized committee thereof.
          (c) Equity Compensation Grants. Effective on the Commencement Date,
the Executive will be granted options (the “Initial Option Grant”) to purchase
100,000 shares of the Employer’s common stock, $.01 par value (“Common Stock”)
pursuant to the Employer’s 2005 Stock Incentive Plan (the “Share Incentive
Plan”). The purchase price for each share of Common Stock subject to the Initial
Option Grant shall be equal to 100% of the Fair Market Value (as such term is
defined in the Share Incentive Plan) of a share of Common Stock on the effective
date of the grant which shall be the Commencement Date. Subject to the terms of
the Share Incentive Plan and the option agreement evidencing the Initial Option
Grant, the Initial Option Grant shall (i) have a term of 10 years (which term
shall begin on the Commencement Date) and (ii) vest and become exercisable
(subject to acceleration in certain cases) with respect to one-third of the
options included in such grant on each of the first three anniversaries of the
Commencement Date. All other terms of the Initial Option Grant shall be as
provided in the Share Incentive Plan and the form of option agreement attached
hereto as Exhibit A. On the Commencement Date, the Executive also will be
awarded two restricted stock awards pursuant to the Share Incentive Plan:
(1) 100,000 restricted shares of Common Stock the forfeiture restriction on
which shall lapse (subject to acceleration in certain cases) with respect to
one-third of such shares on each of the first three anniversaries of the
Commencement Date (the “Time Based Stock Grant”) and (2) 20,000 restricted
shares of Common Stock the forfeiture restrictions on which shall lapse (subject
to acceleration in certain cases) with respect to such shares on the second
anniversary of the Commencement Date based upon the Board’s determination that
certain key management goals agreed upon and set mutually by the Board and the
Executive within 30 days after the Commencement Date have been met (the
“Performance Based Stock Grant”). All other terms of the Time Based Stock Grant
and the Performance Based Stock Grant shall be as provided in the Share
Incentive Plan and the forms of restricted stock award agreements attached
hereto as Exhibits B and C, respectively. The Executive shall be entitled to
receive stock options and other equity based awards in the future under the
Employer’s equity plans (including as part of the January 2007 award exercise)
in amounts and under terms set from time to time in the discretion of the Board
or an authorized committee thereof.
          (d) Perquisites. During his employment hereunder, the Executive shall
be afforded the following benefits as incidences of his employment:
          (i) Vacation. The Executive will be entitled to 30 work days of “Paid
Time Off” (as defined in the Employer’s PTO policy) each calendar year (subject
to pro-ration for any partial calendar year). The ability to carry over earned
“Paid Time Off” from one year to the next or to receive payment in lieu of such
“Paid Time Off” shall be in accordance with the Employer’s PTO policy applicable
to executives generally and in effect from time to time.
          (ii) Business and Entertainment Expenses. The Executive will be
reimbursed in accordance with the Employer’s normal expense reimbursement policy
and procedures for all of the actual, reasonable and appropriate expenses
incurred by him in the performance of his services and duties to the Employer
hereunder, including travel and entertainment expenses. The Executive will
furnish the Employer with invoices and

3



--------------------------------------------------------------------------------



 



vouchers reflecting amounts for which the Executive seeks the Employer’s
reimbursement in accordance with the Employer’s reimbursement policies and
procedures in effect from time to time.
          (iii) Health Insurance and Other Benefits. The Executive will be
allowed to participate in all insurance and retirement or savings plans (at a
level appropriate to his position) and other benefit plans or programs as may be
in effect from time to time for the executive officers of the Employer including
those related to savings and thrift, retirement, employee stock purchase,
nonqualified deferred compensation, welfare, medical, dental, disability, salary
continuance, accidental death or life insurance, and membership in business and
professional organizations. Further, the Executive’s spouse, dependents and
beneficiaries will be allowed to participate in such plans and programs to the
extent permitted under such plans and programs respective terms. The Employer
shall not, however, by reason of this paragraph be obligated to institute,
maintain, or refrain from changing, amending, or discontinuing, any such benefit
plan or program, so long as such changes are applicable to executive officers
generally.
          (iv) Club Membership. The Executive will be reimbursed for the
initiation fees and cost of joining one recreational, social, sports or country
club in the Houston, Texas metropolitan area to be mutually agreed between the
Executive and the Board and will be reimbursed for dues related to such club in
accordance with the Employer’s policy applicable to executive officers and in
effect from time to time.
          (v) Automobile. The Executive will be provided a monthly vehicle
allowance in accordance with the Employer’s automobile policy applicable to
executive officers and in effect from time to time.
          (vi) Indemnification Agreement/D&O Insurance. The Executive will
receive indemnification from the Employer for claims arising as a result of
actions taken as officer or director as provided in the Employer’s bylaws and be
provided coverage to the extent maintained under the Employer’s D&O insurance.
On or before the Commencement Date, the Employer will execute and deliver to the
Executive the form of Indemnification Agreement attached hereto as Exhibit D.
          (e) Withholding Taxes and Benefit Payments. All salary, bonus and
other payments made or benefits provided by the Employer to the Executive
pursuant to this Agreement will be subject to (i) such payroll and withholding
deductions as may be required by applicable law and (ii) other deductions
applied generally for insurance and other employee benefit plans in which the
Executive participates.
Section 3. Fiduciary Duty; Confidentiality.
          (a) Fiduciary Duty. The Executive agrees and acknowledges that he owes
fiduciary duties, including duties of loyalty and due care, that require him to
act at all times in the course of his employment in the best interests of the
Employer and to do no act knowingly which would injure the Employer’s business,
its interests or its reputation. In keeping with such duties, the Executive
shall make full disclosure to the Employer of all business opportunities

4



--------------------------------------------------------------------------------



 




pertaining to the Employer’s business and shall not appropriate for the
Executive’s own benefit business opportunities concerning the Employer’s
business.
          (b) Avoidance of Conflicts of Interest. In keeping with the
Executive’s fiduciary duties to the Employer, the Executive agrees that he will
not knowingly take any action that would create a conflict of interest with the
Employer, or upon discovery thereof, allow such a conflict to continue. In the
event that the Executive discovers that such a conflict exists or may exist, the
Executive agrees that he will disclose to the Board any facts or circumstances
which might involve a conflict of interest that has not been previously approved
by the Board.
          (c) Intellectual Property and Proprietary Information. The Executive
acknowledges that the Employer will disclose to the Executive, or place the
Executive in a position to have access to or develop trade secrets and
proprietary information of the Employer or its affiliates, and shall entrust the
Executive with business opportunities of the Employer or its affiliates, and
shall place the Executive in a position to develop business goodwill on behalf
of the Employer or its affiliates. All information, ideas, concepts,
improvements, discoveries, and inventions, whether patentable or not, which are
conceived, made, developed, or acquired by the Executive, individually or in
conjunction with others, during the Executive’s employment by the Employer
(whether during business hours or otherwise and whether on the Employer’s
premises or otherwise) which relate to the Employer’s business, products, or
services (including all such information relating to corporate opportunities,
research, financial and sales data, pricing terms, evaluations, opinions,
interpretations, acquisition prospects, the identity of customers or their
requirements, the identity of key contacts within the customer’s organizations,
or marketing and merchandising techniques) are and shall be the sole and
exclusive property of the Employer and shall be disclosed to the Employer.
Moreover, all documents, drawings, memoranda, notes, records, files,
correspondence, manuals, models, specifications, computer programs, E-mail,
voice mail, electronic databases, maps, and all other writings or materials of
any type (“Documents”) embodying any of such information, ideas, concepts,
improvements, discoveries, and inventions are and shall be the sole and
exclusive property of the Employer. If, during the Executive’s employment by the
Employer, the Executive creates any work of authorship fixed in any tangible
medium of expression which is the subject matter of copyright (such as
videotapes, written presentations, computer programs, E-mail, voice mail,
electronic databases, drawings, maps, architectural renditions, models, manuals,
brochures, or the like) relating to the Employer’s business, products, or
services, whether such work is created solely by the Executive or jointly with
others (whether during business hours or otherwise and whether on the Employer’s
premises or otherwise), the Employer shall be deemed the author of such work if
the work is prepared by the Executive in the scope of the Executive’s
employment; or, if the work is not prepared by the Executive within the scope of
the Executive’s employment but is specially ordered by the Employer, then the
work shall be considered to be work made for hire and the Employer shall be the
author of the work. If such work is neither prepared by the Executive within the
scope of the Executive’s employment nor a work specially ordered that is deemed
to be a work made for hire, then the Executive hereby agrees to assign, and by
these presents does assign, to the Employer all of Executive’s worldwide right,
title, and interest in and to such work and all rights of copyright therein.
Both during the period of the Executive’s employment by the Employer and
thereafter (in the latter case, subject to reimbursement of all reasonable
expenses incurred in doing so), the Executive shall assist the Employer and its
nominees, at any time, in the protection of the Employer’s worldwide right,
title, and interest in and to information, ideas,

5



--------------------------------------------------------------------------------



 



concepts, improvements, discoveries, and inventions, and its copyrighted works,
including the execution of all formal assignment documents requested by the
Employer or its nominees and the execution of all lawful oaths and applications
for patents and registration of copyright in the United States and foreign
countries.
          (d) Nondisclosure. The Executive agrees to protect and safeguard the
Employer’s and its affiliates’ information, trade secrets, ideas, concepts,
improvements, discoveries and inventions, and any proprietary, confidential and
other information relating to the Employer or its affiliates or its or their
business (collectively, “Confidential Information”) and, except as may be
required by the Employer, the Executive will not, either during his employment
by the Employer or thereafter, directly or indirectly, use for his own benefit
or for the benefit of another, or disclose to another, any Confidential
Information, except (i) with the prior written consent of the Employer; (ii) in
the course of the proper performance of the Executive’s duties under this
Agreement; (iii) for information that becomes generally available to the public
other than as a result of the unauthorized disclosure by the Executive; (iv) for
information that becomes available to the Executive on a non-confidential basis
from a source other than the Employer or its affiliates who is not bound by a
duty of confidentiality to the Employer; or (v) as may be required by any
applicable law, rule, regulation or order. As a result of the Executive’s
employment by the Employer, the Executive may from time to time have access to,
or knowledge of, confidential business information or trade secrets of third
parties, such as customers, suppliers, partners and joint venturers of the
Employer and its affiliates. The Executive agrees to preserve and protect the
confidentiality of such third party confidential information and trade secrets
to the same extent, and on the same basis, as the Employer’s Confidential
Information.
          (e) Return of Intellectual Property and Employer Information. Upon
termination of his employment with the Employer for any reason, the Executive
will immediately deliver to the Employer all property of the Employer or any of
its affiliates including all Documents in the Executive’s possession or under
his control (including all copies thereof) which embody any of the intellectual
property and proprietary information described in Section 3(c) or any
Confidential Information. All payments and benefits due or to be paid to the
Executive shall be contingent upon the Executive complying with this Section
3(e) and providing a written certification to the Employer to that effect.
          (f) Non-disparagement. The Executive shall refrain, both during his
employment and thereafter, from making any disparaging oral or written
statements about the Employer, any of its affiliates or any of such entities’
directors, executive officers or employees provided that this provision shall
not restrict the Executive’s ability to review other employees’ performance
while he is employed by the Employer, to provide information in connection with
any internal investigation by the Board, the Employer or its internal auditors,
or to respond to inquiries from governmental entities. The Employer shall
refrain, and shall use its reasonable efforts to cause its directors and
officers to refrain, both during the Executive’s employment and thereafter, from
making publicly any disparaging oral or written statements about the Executive,
provided that this sentence shall not restrict the ability of the Board, the
Employer or its employees or internal auditors to conduct reviews of the
Executive’s performance, to provide information in connection with any internal
investigation or to respond to inquiries for references or from governmental
entities.

6



--------------------------------------------------------------------------------



 



Section 4. Term.
     Unless sooner terminated pursuant to other provisions hereof, the Employer
agrees to employ the Executive under this Agreement for the period beginning on
the first day that the Executive actually commences his employment with the
Employer (the “Commencement Date”) which shall occur on or prior to October 16,
2006 and ending on the third anniversary of the Commencement Date; provided,
however, that beginning on the day prior to the third anniversary of the
Commencement Date, the term of employment under this Agreement shall be extended
automatically on such date and on the day prior to each subsequent anniversary
date of the Commencement Date (each an “Annual Renewal Date”) for an additional
one-year period; and provided, further, however, that if, at any time 60 days
prior to any such Annual Renewal Date, either party shall give written notice to
the other that no such automatic extension shall occur, then this Agreement
shall not be extended or further extended. Notwithstanding the foregoing, upon
the occurrence of a Change in Control (as defined in Section 6(g) hereof) during
the term of this Agreement, including any extensions thereof, this Agreement
shall automatically be extended until the end of the Effective Period (as
defined in Section 6(d) hereof).
Section 5. Termination of Employment.
          (a) Employer’s Right to Terminate. Notwithstanding the provisions of
Section 4, the Employer shall have the right to terminate the Executive’s
employment:
          (i) upon the Executive’s death;
          (ii) upon the Executive becoming incapacitated by accident, sickness
or other circumstances which renders him mentally or physically incapable of
performing the duties and services required of him hereunder with reasonable
accommodation on a full-time basis for a period of at least 120 days during any
180 day period;
          (iii) for “Cause,” which for purposes of this Agreement shall mean the
Executive (A) has engaged in gross negligence or willful misconduct which causes
or could reasonably be expected to be materially injurious to the Employer or
any of its affiliates, (B) has willfully refused without proper legal reason to
perform the duties and responsibilities assigned to him by the Board (other than
as a result of Disability) and such refusal continues for 5 business days after
written demand to the Executive for performance (specifying the manner in which
the Executive has willfully failed to perform) from the Employer, (C) has
materially breached any provision of this Agreement or any corporate policy,
including substance abuse policies, ethics policies or any code of conduct
maintained and established by the Employer in writing that is applicable to the
Employer’s executives and such breach is incapable of being cured or remains
uncured by the Executive for 5 business days after written notice to the
Executive of the breach, (D) has willfully engaged in conduct that he knows or
should have known is materially injurious to the Employer or any of its
affiliates, including fraud or misappropriation, or (E) has been convicted of a
misdemeanor involving moral turpitude (which shall not in any event include any
offense involving operation of a motor vehicle) or a felony; provided that no
act or failure to act by the Executive shall be considered “willful” unless done
or omitted to be done by him without a reasonable belief

7



--------------------------------------------------------------------------------



 



that his action or omission was in or not opposed to the best interest of the
Employer; and provided, further that the Executive shall not be deemed to have
been terminated for Cause pursuant to clauses (A) through (D) of this Section
5(a)(iii) unless and until there shall have been a duly adopted resolution by a
vote of a majority of the entire Board (for purposes of determining the number
of directors that constitute a majority of the entire Board, the term “entire
Board” shall mean the number of directors then serving on the Board excluding
the Executive and any directors who do not participate in the meeting or abstain
from voting, in either case due to a conflict of interest) at a meeting of the
Board called and held (after 5 business days notice to the Executive) at which
the Executive and his counsel are provided an opportunity to be heard before the
Board a resolution that termination for Cause is warranted; or
          (iv) for any other reason whatsoever in the sole discretion of the
Board at any time after the expiration of 90 days following the Commencement
Date.
          (b) Executive’s Right to Terminate. Notwithstanding the provisions of
Section 4, the Executive shall have the right to terminate his employment:
          (i) upon a material breach by the Employer of any of its compensation
obligations under this Agreement which, if correctable, remains uncorrected for
30 days following receipt by the Board of written notice of such breach from the
Executive specifying the claimed breach;
          (ii) upon a reduction in the Executive’s title, a material change in
Executive’s reporting responsibilities or duties, or a material diminution in
the nature or scope of the Executive’s position or authority, in each case from
that set forth in Section 1(a) of this Agreement, which in any case remains
uncorrected for 30 days following receipt by the Board of written notice of such
reduction, change or diminution from the Executive specifying the claimed
reduction, change or diminution;
          (iii) upon a breach of Section 3 of that certain agreement dated
September 18, 2006 between the Employer and William J. Doré (the “Consulting
Agreement”) by the consultant there under which occurs prior to June 1, 2007 and
remains uncorrected either by action of the consultant there under or by the
Board for 30 days following receipt by the Board of written notice from the
Executive of his intention to terminate his employment pursuant to this
Section 5(b)(iii); or
          (iv) for any other reason whatsoever, in the sole discretion of the
Executive.
          (c) Notice of Termination. If the Employer or the Executive desires to
terminate the Executive’s employment hereunder at any time prior to expiration
of the term of employment provided in Section 4, it or he shall do so by giving
written notice to the other party that it or he has elected to terminate the
Executive’s employment hereunder and stating the Date of Termination (as defined
herein) and reason for such termination, provided that no such action shall
alter or amend any other provisions hereof or rights arising hereunder,
including the provisions of Section 3 and 11 hereof. If such notice is being
provided by the Employer it shall

8



--------------------------------------------------------------------------------



 




also state that the Executive is required to return all property of the Employer
and its affiliates in the Executive’s possession or control and to whom or where
such property is to be delivered. Such notice shall also, to the extent material
to any right or obligation hereunder, constitute notice under Section 4 of the
discontinuance of any further automatic extensions of the term of this
Agreement.
          (d) Date of Termination. As used in this Agreement, “Date of
Termination” means:
          (i) if the Executive’s employment with the Employer is terminated by
the Employer for Disability, the tenth day after Notice of Termination is
received by the Executive or any later date specified therein, provided that
prior to such tenth day the Executive shall not have returned to full-time
performance of the Executive’s duties;
          (ii) if the Executive’s employment with the Employer is terminated as
a result of the Executive’s death, the date of the Executive’s death;
          (iii) if the Executive’s employment with the Employer is terminated by
the Employer for Cause or for reasons other than the Executive’s death or
disability, the date specified in the Notice of Termination, provided that the
Employer may, in its discretion, provide a conditional Notice of Termination
which conditions the Executive’s continued employment upon such considerations
or requirements as may be reasonable under the circumstances and place a
reasonable limitation upon the time within which the Executive will comply with
such considerations or requirements;
          (iv) if the Executive’s employment with the Employer is terminated by
the Executive for any reason other than the Executive’s death, the thirtieth day
after the date of receipt by the Employer of the Notice of Termination unless
the Employer agrees to a shorter period; or
          (v) if the Executive’s employment with the Employer is terminated upon
expiration of the term provided in Section 4 hereof (including the expiration of
any automatically extended term), the date of such expiration.
Section 6. Effect of Termination.
          (a) By Expiration. If the Executive’s employment hereunder shall
terminate upon expiration of the term provided in Section 4 hereof (including
the expiration of any automatically extended term), then all obligations of the
Employer and the Executive under Sections 1 and 2 will terminate
contemporaneously with termination of his employment, and the Employer will pay
or provide to the Executive only (i) the Executive’s Base Salary through the
Date of Termination; (ii) any incentive compensation due the Executive if, under
the terms of the relevant incentive compensation arrangement, such incentive
compensation was due and payable to the Executive on or before the Date of
Termination; (iii) those benefits that are provided by retirement and benefit
plans and programs adopted and approved by the Employer for the Executive that
are earned and vested by the Date of Termination; (iv) any rights the Executive
or his heirs, survivors, beneficiaries or administrators may have under any
grants of options to purchase the Employer’s Common Stock or under any awards of
restricted stock or other equity-

9



--------------------------------------------------------------------------------



 




based awards; and (v) medical and similar employee welfare benefits the
continuation of which is required by applicable law or as provided by the
applicable benefit plan (together, the benefits and payments described in clause
(i) through (v) are herein referred to as the “Earned Benefits”). If the
election to not extend the term of this Agreement is made by the Employer other
than for reasons set forth in Section 5(a)(i), (ii) or (iii), then after the
Date of Termination the Employer shall also pay or provide to the Executive
(A) an aggregate amount equal to two times (x) the Executive’s Base Salary at
the annual rate in effect immediately before the Date of Termination plus
(y) the Executive’s annual cash bonus at the target performance level for the
year in which the Date of Termination occurs (such amount in this clause (A) to
be paid in twenty-four equal installments, each installment to be paid on or
before the fifteenth day of each calendar month beginning with the first
calendar month after the Date of Termination), (B) each option to acquire Common
Stock held by the Executive immediately prior to the Date of Termination that
would vest solely due to the passage of time within 365 days after such date as
well as the Initial Option Grant shall become fully exercisable as of the Date
of Termination in each case regardless of whether the time-vesting conditions
set forth in the relevant stock option agreement have been satisfied and each
such option and all other options that by their terms become exercisable during
the 365 days after the Date of Termination shall remain exercisable until the
later of the first anniversary of the Date of Termination and the date such
option would otherwise cease to be exercisable, and (C) all forfeiture
restrictions on any restricted Common Stock held by the Executive immediately
prior to the Date of Termination that would lapse based solely on the passage of
time within 365 days after such Date of Termination as well as on the Time Based
Stock Grant and the Performance Based Stock Grant shall lapse as of the Date of
Termination and such shares shall be freely transferable (subject to applicable
securities laws), in each case regardless of whether the time based conditions
set forth in the relevant restricted stock agreements have been satisfied.
          (b) By the Employer. If the Executive’s employment hereunder is
terminated by the Employer pursuant to Section 5(a)(i), (ii) or (iii), then all
obligations of the Employer and the Executive under Sections 1 and 2 will
terminate as of the Date of Termination, and the Employer will pay or provide to
the Executive only the Earned Benefits. If the Executive’s employment hereunder
is terminated by the Employer other than pursuant to Section 5(a)(i), (ii) or
(iii), then the obligations of the Employer and the Executive under Sections 1
and 2 will terminate as of the Date of Termination, and the Employer will pay or
provide to the Executive only the following:
          (i) the Earned Benefits;
          (ii) an aggregate amount (the “Severance Payment”) equal to (A) the
greater of (x) two and (y) the number of full or partial calendar months
remaining in the term of this Agreement as of the Date of Termination divided by
twelve, multiplied by (B) the Executive’s Base Salary at the annual rate in
effect immediately before the Date of Termination plus the Executive’s annual
cash bonus at the target performance level for the year in which the Date of
Termination occurs; such Severance Payment will be paid to the Executive in
twenty-four equal installments, each installment to be paid on or before the
fifteenth day of each calendar month during the two-year period following the
Date of Termination;

10



--------------------------------------------------------------------------------



 



          (iii) if immediately prior to the Date of Termination the Executive
(and, if applicable, his spouse or dependents) was covered under the Employer’s
group health plan in effect at such time, and provided that the Executive has
timely elected under the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended (“COBRA”) to continue the medical benefits under such plan,
reimbursement monthly of (x) the amount of the COBRA premium paid by the
Executive less (y) the monthly cost or expense payable by the Executive for
medical benefits immediately prior to the Date of Termination and the Employer
further agrees to continue the Executive’s and his covered dependent’s (if
applicable) eligibility for medical benefits under the Employer’s group health
plan as in effect from time to time after the COBRA coverage expires and until
the second anniversary of the Date of Termination provided that the Executive
continues to pay to the Employer monthly the amount specified in clause (y); and
          (iv) (A) each option to acquire Common Stock held by the Executive
immediately prior to the Date of Termination that would vest solely due to the
passage of time within 365 days after such date as well as the Initial Option
Grant shall become fully exercisable as of the Date of Termination in each case
regardless of whether the time-vesting conditions set forth in the relevant
stock option agreement have been satisfied and each such option and all other
options that by their terms become exercisable during the 365 days after the
Date of Termination shall remain exercisable until the later of the first
anniversary of the Date of Termination and the date such option would otherwise
cease to be exercisable, and (B) all forfeiture restrictions on any restricted
Common Stock held by the Executive immediately prior to the Date of Termination
that would lapse based solely on the passage of time within 365 days after such
Date of Termination as well as on the Time Based Stock Grant and the Performance
Based Stock Grant shall lapse as of the Date of Termination and such shares
shall be freely transferable (subject to applicable securities laws), in each
case regardless of whether the time based conditions set forth in the relevant
restricted stock agreements have been satisfied.
All benefits and payments under clause (iii) hereof shall cease if and to the
extent that the Executive becomes eligible to receive medical benefits from a
subsequent employer (and any such eligibility shall be promptly reported by the
Executive to the Employer). As a condition to making the payments and providing
the benefits specified in this Section 6(b), the Executive will execute a
release reasonably satisfactory to the Employer of all claims the Executive may
have against the Employer at the time of the Executive’s termination and shall
be and remain in compliance with the provisions of Section 3 and 11 hereof.
          (c) By the Executive. If the Executive’s employment hereunder with the
Employer is terminated by the Executive pursuant to Section 5(b)(i), (ii) or
(iii) within 45 days of the event which provides the Executive with a
termination right under such provisions, then all obligations of the Employer
and the Executive under Sections 1 and 2 will terminate as of the Date of
Termination, and the Employer will pay or provide to the Executive the payments
and benefits described in clause (i) through (iv) of the second sentence of
Section 6(b). If the Executive’s employment hereunder with the Employer is
terminated by the Executive for any reason other than as described in Section
5(b)(i), (ii) or (iii), then all obligations of the Employer and the Executive
under Sections 1 and 2 will terminate as of the Date of Termination and the
Employer will pay or provide to the Executive only the Earned Benefits. All
benefits and

11



--------------------------------------------------------------------------------



 




payments required to be paid or provided under this Section 6(c) of the type
described in Section 6(b)(iii) shall cease if and to the extent that the
Executive becomes eligible to receive medical benefits from a subsequent
employer (and any such eligibility shall be promptly reported by the Executive
to the Employer). As a condition to making the payments and providing the
benefits specified in this Section 6(c), the Executive will execute a release
reasonably satisfactory to the Employer of all claims the Executive may have
against the Employer at the time of the Executive’s termination and shall be and
remain in compliance with the provisions of Section 3 and 11 hereof.
     (d) After Change in Control. (i) If a Change in Control (as defined in
Section 6(g) hereof) shall have occurred prior to the third anniversary of the
Commencement Date and the Executive’s employment with the Employer is terminated
within two years after such Change in Control shall have occurred (the
“Effective Period”) (x) by the Employer other than pursuant to Section 5(a)(i),
(ii) or (iii), or (y) by the Executive for Good Reason (as defined in
Section 6(g)) hereof, then the obligations of the Employer and the Executive
under Sections 1 and 2 will terminate as of the Date of Termination, neither
Section 6(b) or (c) above will apply, and the Employer will pay or provide to
the Executive only the following:
     (A) as soon as practicable, but in no event later than the fifth business
day after the Date of Termination with respect to any cash payments, the Earned
Benefits (excluding any incentive compensation provided for in clause (ii) of
the definition of Earned Benefits), plus an amount equal to the highest annual
cash bonus received for any one of the three fiscal years immediately prior to
the fiscal year which includes the Date of Termination multiplied by a fraction,
the numerator of which is the number of days elapsed in the fiscal year to and
including the Date of Termination and the denominator of which is 365; and
     (B) as soon as practicable, but in no event later than the fifth business
day after the Date of Termination, a lump sum cash payment equal to 2.99 times
the greater of,
     (1) the highest combined Base Salary and annual cash bonus paid to the
Executive in any one of the five fiscal years preceding the year in which the
Date of Termination occurs, and
     (2) the Executive’s “annualized includable compensation for the base
period” as defined in Section 280G(d)(1) of the Internal Revenue Code of 1996,
as amended (the “Code”); and
     (C) (1) each option to acquire Common Stock held by the Executive
immediately prior to the Date of Termination that would vest solely due to the
passage of time within 365 days after such date as well as the Initial Option
Grant shall become fully exercisable as of the Date of Termination in each case
regardless of whether the time-vesting conditions set forth in the relevant
stock option agreement have been satisfied and each such option and all other
options that by their terms become exercisable during the 365 days after the
Date of Termination shall remain exercisable until the later of the first
anniversary of the

12



--------------------------------------------------------------------------------



 



Date of Termination and the date such option would otherwise cease to be
exercisable, and (2) all forfeiture restrictions on any restricted Common Stock
held by the Executive immediately prior to the Date of Termination that would
lapse based solely on the passage of time within 365 days after such Date of
Termination as well as on the Time Based Stock Grant and the Performance Based
Stock Grant shall lapse as of the Date of Termination and such shares shall be
freely transferable (subject to applicable securities laws), in each case
regardless of whether the time based conditions set forth in the relevant
restricted stock agreements have been satisfied; and
     (D) if immediately prior to the Date of Termination the Executive (and, if
applicable, his spouse or dependents) was covered under the Employer’s group
health plan in effect at such time, and provided that the Executive has timely
elected under the COBRA to continue the medical benefits under such plan,
reimbursement monthly of (x) the amount of the COBRA premium paid by the
Executive less (y) the monthly cost or expense payable by the Executive for
medical benefits immediately prior to the Date of Termination and the Employer
further agrees to continue the Executive’s and his covered dependent’s (if
applicable) eligibility for medical benefits under the Employer’s group health
plan as in effect from time to time after the COBRA coverage expires and until
the second anniversary of the Date of Termination provided that the Executive
continues to pay to the Employer monthly the amount specified in clause (y).
          (ii) Notwithstanding anything to the contrary in this Section 6(d), in
the event that the Employer has, prior to the Change in Control, modified,
replaced or terminated the currently existing change in control agreements that
are applicable to other senior executive officers of the Employer such that
their cash based severance compensation is no longer calculated in a manner that
is substantially similar to the provisions of Section 6(d)(B), then on the later
of 18 months after the Commencement Date and six months after the change in
control agreements for other senior executives have been modified, replaced or
terminated, Section (d)(B) shall be deemed amended to match the cash based
severance compensation provisions of such agreements provided that in no event
shall the Executive receive under such amended Section 6(d)(B) of this Agreement
as a result of this clause (ii) less than 2.99 times the sum of (1) the
Executive’s Base Salary at the annual rate in effect immediately before the Date
of Termination (but prior to giving effect to any reduction therein which
precipitated such termination), plus (2) the Executive’s annual cash bonus at
the target performance level for the year in which the Date of Termination
occurs (unless a reduction in such bonus opportunity precipitated the
termination in which event, the annual cash bonus at target performance level
for the prior year), provided, further that if different agreements, plans or
policies are applicable to different senior executives at the time of the deemed
change in Section 6(d)(B), then the Executive shall have the benefit of the best
of such agreements.
          (iii) If a Change in Control shall have occurred on or after the third
anniversary of the Commencement Date and the Executive’s employment with the
Employer is terminated thereafter, then the obligations of the Employer and the

13



--------------------------------------------------------------------------------



 



Executive under Sections 1 and 2 will terminate as of the Date of Termination,
none of Section 6(b) or (c) or Section 6(d)(i) will apply, and the Employer will
pay or provide to the Executive only the benefits and payments and the Executive
shall have only the rights and obligations provided for under change of control,
severance or similar agreements, plans or policies of the Employer in effect
immediately prior to the Change in Control that are applicable to other senior
executive officers of the Employer; provided, that if different agreements,
plans or policies are applicable to different senior executives at the time of
the Change in Control, then the Executive shall have all of the benefits and
payments as well as the obligations provided under any one of such agreements,
plans or policies, whichever one (in its entirety) the executive chooses, but
not under more than one of such agreements, plans or policies, and when the
Executive shall have elected which agreement, plan or policy shall apply, the
other agreements, plans and policies shall not be applicable to the Executive.
          (iv) As a condition to making the payments and providing the benefits
specified in this Section 6(d), the Executive will execute a release reasonably
satisfactory to the Employer of all claims the Executive may have against the
Employer at the time of the Executive’s termination and shall be and remain in
compliance with the provisions of Sections 3 and 11 hereof. All benefits and
payments under clause (D) of Section 6(d) hereof shall cease if and to the
extent that the Executive becomes eligible to receive medical benefits from a
subsequent employer (and any such eligibility shall be promptly reported by the
Executive to the Employer).
     (e) Excise Taxes. (i) Notwithstanding anything to the contrary in this
Agreement, in the event that any payment or distribution by the Employer to the
Executive or for his benefit, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (a
“Payment”), would be subject to the excise tax imposed by Section 4999 of Code,
or any interest or penalties with respect to such excise tax (such excise tax,
together with any such interest or penalties, are hereinafter collectively
referred to as the “Excise Tax”), the Employer shall pay to the Executive an
additional payment (a “Gross-up Payment”) in an amount such that after payment
by the Executive of all taxes (including any interest or penalties imposed with
respect to such taxes), including any Excise Tax imposed on any Gross-up
Payment, the Executive retains an amount of the Gross-up Payment equal to the
Excise Tax imposed upon the Payments.
          (ii) All determinations required to be made under this Section 6(e),
including whether an Excise Tax would otherwise be imposed and the assumptions
to be utilized in arriving at such determination, shall be made by Independent
Tax Counsel which shall provide detailed supporting calculations both to the
Employer and the Executive within 15 days of the receipt of notice from the
Executive that a Payment is due to be made, or such earlier time as is requested
by the Employer. For purposes of this paragraph, “Independent Tax Counsel” will
mean a lawyer, a certified public accountant with a nationally recognized
accounting firm, or a compensation consultant with a nationally recognized
actuarial and benefits consulting firm with expertise in the area of executive
compensation, who will be selected by the Employer and will be reasonably
acceptable to the Executive, and whose fees and disbursements will be paid

14



--------------------------------------------------------------------------------



 



by the Employer. Any determination by the Independent Tax Counsel shall be
binding upon the Employer and the Executive.
          (iii) The Executive agrees to notify the Employer immediately in
writing of any claim by the Internal Revenue Service which, if successful, would
require the Employer to make a Gross-up Payment (or a Gross-up Payment in excess
of that, if any, initially determined by Independent Tax Counsel) within twenty
business days of the receipt of such claim but in any event at least ten
business days before the due date of any response to contest such claim. The
Employer agrees to notify the Executive in writing at least two business days
prior to the due date of any response required with respect to such claim if it
plans to contest the claim. If the Employer decides to contest such claim, the
Executive will cooperate fully with the Employer in such action; provided,
however, the Employer shall bear and pay directly or indirectly all costs and
expenses (including additional interest and penalties) incurred in connection
with such action and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax, including interest and
penalties with respect thereto, imposed as a result of the Employer’s action.
If, as a result of the Employer’s action with respect to a claim, the Executive
receives a refund of any amount paid by the Employer with respect to such claim,
the Executive will promptly upon receipt pay such refund to the Employer. If the
Employer fails to timely notify the Executive whether it will contest such claim
or the Employer determines not to contest such claim, then the Employer shall
immediately pay to the Executive the portion of such claim, if any, which it has
not previously paid to the Executive.
          (f) Delayed Payment and Benefits Requirement; Section 409A Compliance.
Notwithstanding anything to the contrary in this Agreement, if the Executive is
a “specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the
Code at the time of his termination, any payment that constitutes nonqualified
deferred compensation under Section 409A of the Code shall be delayed until the
earlier to occur of (i) the Executive’s death or (ii) six months, or such
earlier time as permitted under Section 409A of the Code, after the Executive
has incurred a “separation from service” within the meaning of
Section 409A(a)(2)(A)(i) of the Code (such required period of delay, the “Delay
Period”). The first payment of any amounts subjected to the Delay Period shall
include payment for all amounts that would have been paid previously but for the
Delay Period (the “Delayed Payments”), and shall include interest on the Delayed
Payments calculated at the interest rate as announced by Internal Revenue
Service, from time to time calculated based on a 365 day year and the actual
number of days elapsed during the Delay Period. In the event of any benefit
continuations that would otherwise be made available pursuant to this Agreement
immediately upon separation of service but for the application of the Delay
Period, the Executive may continue such benefits in accordance with the terms of
the applicable plans during the Delay Period and then receive reimbursement from
the Employer for the cost of such benefit continuations on the date that the
Delay Period expires or as soon as reasonably practicable thereafter, provided
that such reimbursement shall occur no later than the last day of the calendar
year containing the day that the Delay Period Expires. Further, in the event
that any provision of this Agreement would cause any compensation or benefits to
the Executive to become subject to an additional tax under Section 409A of the
Code, the Executive and the Employer shall amend this Agreement in a mutually
agreeable manner intended to avoid

15



--------------------------------------------------------------------------------



 




the application of such tax to the extent possible and without adverse economic
effect to the Executive and the Employer.
          (g) Certain Definitions. For purposes of this Agreement,
          (i) “Change in Control” shall mean the occurrence of any of the
following after the Commencement Date:
          (A) any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
from time to time (the “Exchange Act”) or any successor statute) (a “Covered
Person”), becomes the beneficial owner (within the meaning of Rule 13d-3
promulgated under the Exchange Act), directly or indirectly, of securities of
the Employer representing 50% or more of the combined voting power of the then
outstanding securities of the Employer entitled to vote generally in the
election of directors other than (1) any acquisition by an underwriter or group
of underwriters in connection with a public offering of securities of the
Employer, (2) any acquisition by the Employer or any subsidiary of the Employer,
(3) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Employer or any entity controlled by the Employer, or (4) any
acquisition pursuant to a transaction which complies with Section 6(g)(i)(C)(1)
or (2); or
          (B) individuals who constitute the Board as of the Effective Date (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election or nomination for election by the Employer’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual was a member of the Incumbent Board, but excluding, for this purpose,
any such individual whose assumption of office occurs as a result of an election
contest with respect to the election or removal of directors or other actual
solicitation of proxies or consents by or on behalf of a Covered Person other
than the Board; or
          (C) consummation of (x) a reorganization, merger, amalgamation,
consolidation, or other form of business combination of the Employer, or (y) a
sale, lease, or disposition of all or substantially all of the assets of the
Employer to another person, entity or group (any of which, a “Business
Combination”), in each case, unless, following such Business Combination either
(1) the beneficial owners of the outstanding voting securities of the Employer
immediately prior to such Business Combination would beneficially own, directly
or indirectly, more than 50% of the combined voting power of the outstanding
securities of the resulting entity entitled to vote generally in the election of
directors or other governing persons, (including a corporation or other entity
which as a result of such transaction owns the Employer or all or substantially
all of the Employer’s assets either directly or

16



--------------------------------------------------------------------------------



 



through one or more subsidiaries) or (2) the persons who were directors of the
Employer immediately prior to consummation of such Business Combination would
constitute a majority of the members of the board of directors or other
governing body of the entity resulting from such Business Combination; or
          (D) approval by the stockholders of the Employer of a complete
liquidation or dissolution of the Employer; and
          (ii) “Good Reason” shall mean termination by the Executive of his
employment with the Employer within 60 days of and in connection with or based
upon any of the following which occur after a Change in Control: (A) a material
diminution in the nature or scope of the Executive’s position or
responsibilities from those applicable to the Executive immediately prior to the
date on which a Change in Control occurs, (B) a permanent relocation of the
Executive’s principal place of employment with the Employer from the city in
which the Executive was serving immediately prior to the date on which a Change
in Control occurs to a place which is more than 50 miles away from such location
except that any relocation to the Houston, Texas metropolitan area shall not
constitute such change or relocation for purposes of this definition, or (C) the
provision of opportunities under benefits and compensation plans (including any
bonus, incentive, retirement, supplemental executive retirement, savings, profit
sharing, pension, performance, stock option, stock purchase, deferred
compensation, life insurance, medical, dental, health, hospital, accident or
disability plans) which provide to the Executive, in the aggregate,
substantially less benefits and compensation opportunities than enjoyed by the
Executive under the benefit and compensation plans in which the Executive was
participating at the time of such Change in Control.
Section 7. Liquidated Damages.
     In light of the difficulties in estimating the damages for an early
termination of this Agreement, the Employer and the Executive hereby agree that
the payments, if any, to be received by the Executive pursuant to Section 6
shall be received by the Executive as liquidated damages. Payment of the amounts
set forth in Section 6, if any, shall be in lieu of any severance benefit the
Executive may be entitled to under any severance plan or policy of the Employer.
Section 8. Arbitration; Expenses of Enforcement.
     Except as otherwise specifically provided in this Agreement, the Employer
and the Executive agree to submit exclusively to final and binding arbitration
any and all disputes or disagreements relating to or concerning the
interpretation, performance or subject matter of this Agreement in accordance
with the National Rules for the Resolution of Employment Disputes of the
American Arbitration Association (“AAA”) using a single arbitrator. The
arbitration will take place in Houston, Texas. The Executive and the Employer
agree that the decision of the arbitrator will be final and binding on both
parties. Arbitration shall be commenced by either party filing a demand for
arbitration with the AAA within 60 days after such dispute has arisen and either
party notifies the other that they are at an impasse. Each party in such an
arbitration proceeding shall be responsible for the costs and expenses incurred
by such party in connection therewith (including attorneys’ fees) which shall
not be subject to recovery from the other party

17



--------------------------------------------------------------------------------



 



in the arbitration except that any and all charges that may be made for the cost
of the arbitration and the fees of the arbitrators which shall in all
circumstances be paid by the Employer; provided, however that after a Change in
Control and upon demand by the Executive made to the Employer, the Employer
shall reimburse the Executive for the reasonable out-of-pocket expenses
(including attorneys’ fees) incurred by the Executive after the Change in
Control in enforcing or seeking to enforce the payment of any amount or other
benefit to which the Executive shall have become entitled under this Agreement
as a result of the termination of the Executive’s employment after the Change in
Control regardless of the outcome of such enforcement effort. Any court having
jurisdiction may enter a judgment upon the award rendered by the arbitrator. In
the event of litigation to enforce an arbitration award in connection with or
concerning the subject matter of this Agreement, the prevailing party shall be
entitled to recover from the non-prevailing party all reasonable out-of-pocket
costs and disbursements incurred by such party in connection therewith
(including reasonable attorneys’ fees). Notwithstanding the provisions of this
Section 8, the Employer may, if it so chooses, bring an action in any court of
competent jurisdiction for injunctive relief to enforce the Executive’s
obligations under Sections 3 or 11 hereof.
Section 9. Representations and Warranties by the Executive.
          (a) The Executive represents and warrants to the Employer that the
execution and delivery by the Executive of this Agreement do not, and the
performance by the Executive of the Executive’s obligations hereunder will not,
with or without the giving of notice or the passage of time, or both:
(i) violate any judgment, writ, injunction, or order of any court, arbitrator,
or governmental agency applicable to the Executive; or (ii) conflict with,
result in the breach of any provisions of, or constitute a default under, any
agreement to which the Executive is a party or by which the Executive is or may
be bound. The Executive further specifically represents and warrants that he is
not subject to, nor will his execution and delivery of this Agreement or the
performance of his duties hereunder violate, any agreement not to compete. The
Executive represents and warrants that (i) he has not been convicted in any
criminal proceeding, nor is he a named subject of any criminal proceeding or
investigation, relating to any matter other than traffic violations or
misdemeanors not involving moral turpitude and (ii) he has not been the subject
of any order, judgment or decree of any court of competent jurisdiction
permanently or temporarily enjoining, or otherwise limiting, him from any of the
activities described in Item 401(f) of Regulation S-K under the United States
securities laws.
          (b) The Executive represents and warrants that he will not utilize or
divulge any proprietary materials or information from his previous employers in
the performance of his duties hereunder and acknowledges that the Employer has
prohibited the Executive from bringing any such materials on to the Employer’s
premises.
          (c) The Executive acknowledges and represents that (i) he has had
sufficient time and opportunity to have this Agreement reviewed by legal counsel
of his choosing and to be advised by such counsel as to his rights and
obligations hereunder, (ii) he has read and fully understands the terms of this
Agreement and voluntarily accepts them, and (iii) he is not relying on any
statements or representations of the Employer or any of its representatives
regarding the tax effects or other legal implications of his execution of this
Agreement or his receipt of payments or other benefits hereunder.

18



--------------------------------------------------------------------------------



 



          (d) The Executive represents and warrants that (i) he has obtained the
appropriate documentation to allow him to assume the duties required by this
Agreement including the requirement that he have his principal office in the
Houston Texas metropolitan area, (ii) he has presented that documentation to the
Employer, and (iii) the Employer may publicly announce his position of CEO with
the Employer without impact on the Executive’s immigration status. The Executive
covenants and agrees that he will (i) maintain the appropriate documentation and
status under United States immigration laws to allow him to fulfill the duties
required by this Agreement including the requirement that he have his principal
office in the Houston Texas metropolitan area and (ii) diligently pursue any
additional documentation or immigration status required by the immigration laws
of the United States for him to fulfill his duties under this Agreement for the
term of the Agreement and do so in a timely fashion. The Executive further
covenants and agrees that he will immediately notify the Employer if at any time
the Executive’s immigration status changes, he is unable to obtain any further
required immigration status, or he receives any notice from the United States
Government that calls into question the validity of his immigration status or
his right to work in the United States.
          (e) Executive acknowledges that during the Executive’s employment
hereunder, the Employer may maintain at its sole cost and for its sole benefit
one or more policies of key man life insurance on the life of the Executive. The
Executive shall (i) furnish any and all information reasonably requested by the
Employer or the insurer to facilitate the issuance of the key man life insurance
policy or policies or any adjustment to any such policy, and (ii) take such
physical examinations as are required by any prospective insurer; provided that
the Executive shall not be required to take a physical exam more frequently than
one time in any twelve month period.
Section 10. Successors; Binding Agreement.
          (a) This Agreement is personal to the Executive and he may not assign
or pledge any interest herein or delegate or assign any obligation hereunder
without the Employer’s prior written consent. This Agreement shall inure to the
benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, heirs, and beneficiaries.
          (b) This Agreement shall inure to the benefit of and be binding upon
the Employer and its successors.
          (c) In the event of a Change in Control, any successor (whether direct
or indirect, by purchase, merger, amalgamation, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Employer shall
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Employer would be required to perform it if no such
succession had taken place. As used in this Agreement, the “Employer” shall mean
the Employer as hereinbefore defined and any successor to its business and/or
assets as aforesaid which assumes and agrees to perform this Agreement as
provided for in this Section 10(c) or which otherwise becomes bound by the terms
and provisions of this Agreement by operation of law or otherwise.

19



--------------------------------------------------------------------------------



 



Section 11. Non-Competition; Non-Solicitation.
          (a) In consideration of the Employer’s agreement to disclose and
entrust to Executive the trade secrets, and proprietary and Confidential
Information of the Employer and its affiliates, as well as the business
opportunities of the Employer and its affiliates, the Employer and the Executive
agree to the non-competition obligations hereunder. The Executive agrees that,
effective as of the Commencement Date and for the Non-Competition Period, the
Executive shall not, without the prior written consent of the Employer, directly
or indirectly, for the Executive or others in any geographic area or market
where the Employer or any of its affiliates are conducting any material business
as of the Date of Termination or have during the twelve months previous to the
Date of Termination conducted material business:
          (i) engage in, become an employee of, or own any interest in (whether
as an owner, shareholder, joint venturer, partner or otherwise) (A) any person,
entity or enterprise that engages, directly or indirectly, in any pipeline
construction in shallow or intermediate water depths, diving services or
derrick/salvage businesses similar to or competitive with the business conducted
by the Employer or its affiliates or any other business that the Employer or its
affiliates has or intends to compete (“Competitive Business”) or (B) J. Ray
McDermott S.A., Helix Energy Solutions Group, Inc. (formerly Cal Dive
International, Inc.), Horizon Offshore, Inc., Offshore Specialties Fabricators,
Inc, and Wilbros Group, and any successor to any material portion of their
offshore construction business (the “Named Competitors”), or
          (ii) render advice or services to, consult with, or otherwise assist
any Competitive Business or any of the Named Competitors;
provided, however, that nothing herein shall prohibit the Executive from
(x) holding or making passive investments in entities or enterprises whose
securities are traded in a generally recognized market provided that the
Executive’s interest, together with those of his affiliates and family members
does not exceed 1% of the outstanding shares or interests in such entity or
enterprise or (y) becoming an employee of any entity (other than a Named
Competitor) that owns or controls a Competitive Business so long as (1) such
competitive operations constitute less than 50% of the revenues of such entity
and (2) the Executive does not work directly in, or have direct supervision of,
the Competitive Business, provided that nothing in this clause (2) shall prevent
the Executive from serving as the Chief Executive Officer, President or Chief
Operating Officer of any entity described in clause (1) above. In connection
with his ownership in, employment by or retention in any role with, any person,
entity or enterprise during the Non-Competition Period, the Executive agrees to
provide written notice of his covenants and obligations contained in this
Section 11 and in Section 3 (as well as a copy of such provisions) to such
person, entity or enterprise and to provide notice to the Employer of his
compliance with this requirement.
These non-competition obligations shall apply during the period that the
Executive is employed by the Employer and extend for 24 months after the Date of
Termination (the “Non-Competition Period”). The Non-Competition Period shall be
extended by the duration of any violation of provisions of this Section 11.

20



--------------------------------------------------------------------------------



 




          (b) In addition to the restrictions set forth in Section 11(a), the
Executive agrees that, during the Non-Competition Period, the Executive will
not, to the extent not otherwise publicly known, either directly or indirectly,
(i) make known to any Competitive Business or any Named Competitor the names and
addresses of, or any other information pertaining to, any of the suppliers or
customers of the Employer or any of its affiliates, or any potential customers
of the Employer or any of its affiliates upon whom the Employer or any of its
affiliates has called in the preceding 12 months, (ii) call on or solicit, or
assist others in calling on or soliciting, any of the suppliers or customers of
the Employer or any of its affiliates, for the purpose of taking away or
attempting to take away business from the Employer, whether for the Executive or
for any other person, entity or enterprise or (iii) on his own account or for
any other person, entity or enterprise solicit any employee of the Employer or
any of its affiliates to leave such employment or assist any other person,
corporation, entity or enterprise in such solicitation by providing information
with respect to any employee including the skills, knowledge, experience or
compensation of employees of the Employer or any of its affiliates except that
clause (iii) shall not prohibit the hiring of any such employee (A) who responds
to any public advertising for employment without any other direct or indirect
solicitation or (B) whose employment by the Employer or its affiliates has been
terminated prior to the commencement of discussions with such employee.
          (c) The Executive understands that the restrictions set forth in this
Section 11 may limit the Executive’s ability to engage in certain businesses in
certain geographic areas or markets during the period provided for above, but
acknowledges that the Executive will receive sufficiently high remuneration and
other benefits under this Agreement to justify such restriction.
          (d) Whenever possible, each provision of the covenant not to compete
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this covenant not to compete shall be
prohibited by or invalid under applicable law in any particular jurisdiction
whether it be a municipality, county, parish, state or country, such provision
shall be ineffective only to the extent of such prohibition or invalidity and
only in such jurisdiction, without invalidating the remaining provisions of this
covenant not to compete. If any provision of this covenant not to compete shall,
for any reason, be judged by any court of competent jurisdiction to be invalid
or unenforceable in any particular jurisdiction whether it be a municipality,
county, parish, state or country, such judgment shall not affect, impair or
invalidate the remainder of this covenant not to compete but shall be confined
in its operation to the particular jurisdiction and to the particular provision
of this covenant not to compete directly involved in the controversy in which
such judgment shall have been rendered. In the event that the provisions of this
covenant not to compete should ever be deemed to exceed the time or geographic
limitations permitted by applicable laws in any particular jurisdiction whether
it be a municipality, county, parish, state or country, then such provision
shall be reformed for purposes of such particular jurisdiction to the maximum
time or geographic limitations permitted by applicable law.
Section 12. Miscellaneous.
          (a) Notices. All notices and other communications required or
permitted hereunder will be in writing and will be deemed to have been given
(i) when delivered by hand (with written confirmation of receipt), (ii) when
sent by facsimile (with written confirmation of

21



--------------------------------------------------------------------------------



 




receipt) or by email, provided that a copy is mailed by registered mail, return
receipt requested, or (iii) two business days after being sent by a nationally
recognized overnight delivery service (return receipt requested), in each case
to the appropriate addresses, facsimile numbers or email addresses set forth
below (or to such other addresses, facsimile numbers or email addresses as a
party may designate by notice to the other party):
If to the Employer, to:
Board of Directors
Global Industries, Ltd.
11490 Westheimer – Suite 400
Houston, Texas 77077
Attention: General Counsel
Fax No. 1.281.529.7747
Email: russr@globalind.com
If to the Executive, to:
B.K. Chin
13607 Starlight Harbor
Houston, Texas 77077
Email: bkchin@swbell.net
          (b) Entire Agreement; Modification. This Agreement (including the
exhibits attached hereto and the forms of award agreements and plans and
policies referenced in Section 2) supersedes, replaces and merges all previous
agreements, term sheets, and discussions relating to the same or similar subject
matters between the Executive and the Employer and constitutes the entire
agreement between the Executive and the Employer with respect to the subject
matter of this Agreement. This Agreement may not be modified in any respect by
any verbal statement, representation or agreement made by any employee, officer,
director or representative of the Employer or by any written agreement unless
signed by a director or officer of the Employer who is expressly authorized by
the Board to execute such document. In the event of any conflict between the
terms of any exhibit hereto and this Agreement, this Agreement shall control.
          (c) Mitigation. Except as may be otherwise expressly stated in this
Agreement, the Executive shall not be required to mitigate the amount of any
payment or other benefit required to be paid to the Executive pursuant to this
Agreement, whether by seeking other employment or otherwise, nor shall the
amount of any such payment or other benefit be reduced on account of any
compensation earned by the Executive as a result of his employment by another
person.
          (d) Severability. If any provision of this Agreement or application
thereof to anyone or under any circumstances should be determined to be invalid
or unenforceable, such invalidity or unenforceability will not affect any other
provisions or applications of this Agreement which can be given effect without
the invalid or unenforceable provision or application. In addition, if any
provision of this Agreement is held by an arbitration panel or a court of
competent jurisdiction to be invalid, unenforceable, unreasonable, unduly
restrictive or

22



--------------------------------------------------------------------------------



 




overly broad, the parties intend that such arbitration panel or court modify
said provision to the extent necessary so as to render it valid, enforceable,
reasonable and not unduly restrictive or overly broad.
          (e) Waiver. Neither the failure nor any delay by either party in
exercising any right, power, or privilege under this Agreement will operate as a
waiver of such right, power, or privilege, and no single or partial exercise of
any such right, power, or privilege will preclude any other or further exercise
of such right, power, or privilege or the exercise of any other right, power, or
privilege.
          (f) Construction. The parties agree that no provision of this
Agreement shall be interpreted or construed against any party solely because
that party or its legal counsel drafted such provision. The headings in this
Agreement are provided for convenience only and will not affect its construction
or interpretation. All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement unless otherwise specified.
Unless otherwise expressly provided, the word “including” does not limit the
preceding words or terms. All references in this Agreement to dollars or “$”
mean lawful money of the Unites States.
          (g) Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.
          (h) Governing Law; Jurisdiction. The internal laws of the State of
Texas without application of any conflicts of laws or principles will govern the
interpretation, validity, enforcement and effect of this Agreement without
regard to the place of execution or the place for performance thereof. THE
PARTIES HERETO HEREBY WAIVE A JURY TRIAL IN ANY DISPUTE OR LITIGATION WITH
RESPECT TO THIS AGREEMENT. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
JURISDICTION OF THE COURTS OF THE STATE OF TEXAS AND THE FEDERAL COURTS OF THE
UNITED STATES OF AMERICA LOCATED IN THE STATE OF TEXAS IN CONNECTION WITH ANY
DISPUTE THAT ARISES IN RESPECT OF THE INTERPRETATION AND ENFORCEMENT OF THE
PROVISIONS OF THIS AGREEMENT, AND HEREBY WAIVE, AND AGREE NOT TO ASSERT, AS A
DEFENSE IN ANY ACTION, SUIT OR PROCEEDING FOR INTERPRETATION OR ENFORCEMENT
HEREOF THAT IT IS NOT SUBJECT THERETO OR THAT SUCH ACTION, SUIT OR PROCEEDING
MAY NOT BE BROUGHT OR IS NOT MAINTAINABLE IN SAID COURTS OR THAT VENUE THEREOF
MAY NOT BE APPROPRIATE OR THAT THIS AGREEMENT OR ANY SUCH DOCUMENT MAY NOT BE
ENFORCED IN OR BY SUCH COURTS. THE PARTIES HEREBY CONSENT TO AND GRANT ANY SUCH
COURT JURISDICTION OVER THE PERSON OF SUCH PARTIES AND OVER THE SUBJECT MATTER
OF SUCH DISPUTE AND AGREE THAT MAILING OF PROCESS OR OTHER PAPERS IN CONNECTION
WITH SUCH ACTION, SUIT OR PROCEEDING IN THE MANNER PROVIDED IN SECTION 12(a) OR
IN SUCH OTHER MANNER AS MAY BE PERMITTED BY LAW SHALL BE VALID AND SUFFICIENT
SERVICE THEREOF.

23



--------------------------------------------------------------------------------



 




          (i) Specific Performance. The Executive acknowledges that monetary
damages would not be sufficient remedy for any breach of the covenants and
provisions of Sections 3 and 11 by the Executive, and the Employer shall be
entitled to enforce the provisions of Sections 3 and 11 by terminating any
payments then owing to the Executive under this Agreement and by seeking
specific performance and injunctive relief as remedies for such breach or any
threatened breach. Such remedies shall not be deemed the exclusive remedies for
a breach of Sections 3 or 11, but shall be in addition to all remedies available
at law or in equity to the Employer, including the recovery of damages from the
Executive and his agents involved in such breach, and remedies otherwise
available to the Employer.
          (j) Deemed Resignation. Any termination of the Executive’s employment
for whatever reason shall constitute a resignation of all of Executive’s
positions as a director and officer of the Employer and of any affiliate of the
Employer to the extent he is then serving in such capacity or holds such
position. The Executive agrees upon the request of the Employer to promptly
provide written confirmation of his resignation of all positions with the
Employer and its affiliates.
[SIGNATURES ON FOLLOWING PAGE]

24



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement to be effective as of the Effective Date.

                  EMPLOYER:    
 
                GLOBAL INDUSTRIES, LTD.    
 
           
 
  By:    /s/ William J. Doré    
 
     
 
   William J. Doré    
 
         Chairman of the Board and    
 
         Chief Executive Officer    
 
           
 
  By:    /s/ Edgar G. Hotard    
 
     
 
   Edgar G. Hotard    
 
         Chairman    
 
         Nominating and Governance Committee    
 
         of the Board of Directors    
 
                EXECUTIVE:
     
 
   /s/ B. K. Chin                   B. K. Chin    

25



--------------------------------------------------------------------------------



 



Exhibit A
GLOBAL INDUSTRIES, LTD.
INCENTIVE STOCK OPTION AGREEMENT
     AGREEMENT made as of                     , 2006 [to be the Commencement
Date] (the “Date of Grant”) between GLOBAL INDUSTRIES, LTD., a Louisiana
corporation (the “Company”) and                     (“Employee”).
     To carry out the purposes of the GLOBAL INDUSTRIES, LTD. 2005 STOCK
INCENTIVE PLAN (the “Plan”), by affording Employee the opportunity to purchase
shares of Common Stock, $.01 par value per share, of the Company (“Common
Stock”), and in consideration of the mutual agreements and other matters set
forth herein and in the Plan, the Company and Employee hereby agree as follows:
     1. Grant of Option. The Company hereby irrevocably grants to Employee the
right and option (“Option”) to purchase all or any part of an aggregate of
100,000 shares of Common Stock, on the terms and conditions set forth herein and
in the Plan, which Plan is incorporated herein by reference as a part of this
Agreement. This Option shall be treated as an incentive stock option within the
meaning of section 422(b) of the Internal Revenue Code of 1986, as amended (the
“Code”). This Option is not transferable by Employee otherwise than by will or
the laws of descent and distribution, and may be exercised only by Employee
during Employee’s lifetime.
     2. Purchase Price. The purchase price of Common Stock purchased pursuant to
the exercise of this Option shall be ___ per share [equal to fair market value
on date of grant], which has been determined to be not less than the fair market
value of the Common Stock at the Date of Grant of this Option. For all purposes
of this Agreement, fair market value of Common Stock shall be determined in
accordance with the provisions of the Plan.
     3. Exercise of Option. Subject to the earlier expiration of this Option as
herein provided, this Option may be exercised, by written notice to the Company
at its principal executive office addressed to the attention of its Human
Resources Department, Stock Plan Administrator (or such other officer or
employee of the Company as the Company may designate from time to time), at any
time and from time to time after the Date of Grant, but, except as otherwise
provided below, this Option shall not be exercisable for more than the aggregate
number of shares vested to the date of such exercise, in accordance with the
following schedule:

              Number of Shares Vesting Date   That May Be Purchased
_________, 2007
    33,333  
_________, 2008
    33,333  
_________, 2009
    33,334  

     This Option may be exercised only while Employee remains an employee of the
Company and will terminate and cease to be exercisable upon Employee’s
termination of employment with the Company, except that:
     A. If Employee’s employment with the Company terminates by reason of
disability (within the meaning of section 22(e)(3) of the Code), then this
Option may be exercised by Employee (or Employee’s estate or the person who
acquires this Option by will or the laws of descent and distribution or
otherwise by reason of the death of Employee) at any time during the period of
one year following such termination, but such exercise shall be permitted only
as to the
Exhibit A-1

 



--------------------------------------------------------------------------------



 



number of shares Employee was entitled to purchase hereunder upon exercise of
this Option as of the date Employee’s employment so terminates.
     B. If Employee dies while in the employ of the Company, then this Option
may be exercised by Employee’s estate, or the person who acquires this Option by
will or the laws of descent and distribution or otherwise by reason of the death
of Employee, at any time during the period of one year following the date of
Employee’s death, but such exercise shall be permitted only as to the number of
shares Employee was entitled to purchase hereunder upon exercise of this Option
as of the date Employee’s employment so terminates.
     C. If Employee’s employment with the Company is terminated (A) by the
Company for any reason other than as specified in Section 5(a)(i), (ii) or
(iii) of that certain Employment Agreement effective as of September 18, 2006
between the Company and the Employee (the “Employment Agreement”) or (B) by
Employee (x) for any reason described in Section 5(b)(i), (ii) or (iii) of the
Employment Agreement or (y) for “good reason” (as defined in the Employment
Agreement) in the case of this clause (y) within two years of a “Change of
Control” (as defined in the Employment Agreement), then in each case this Option
shall be fully vested and may be exercised by Employee at any time until the
first anniversary of such termination, or by Employee’s estate (or the person
who acquires this Option by will or the laws of descent and distribution or
otherwise by reason of the death of Employee) during such one year period if
Employee dies during such period.
This Option shall not be exercisable in any event after the expiration of ten
years from the Date of Grant hereof. The purchase price of shares as to which
this Option is exercised shall be paid in full at the time of exercise (a) in
cash (including check, bank draft or money order payable to the order of the
Company), (b) by delivering to the Company shares of Common Stock having a fair
market value equal to the purchase price, provided that such shares must have
been held by Employee for such minimum period of time as may be established from
time to time by the Committee or (c) any combination of cash or Common Stock. No
fraction of a share of Common Stock shall be issued by the Company upon exercise
of an Option or accepted by the Company in payment of the purchase price
thereof; rather, Employee shall provide a cash payment for such amount as is
necessary to effect the issuance and acceptance of only whole shares of Common
Stock. Unless and until a certificate or certificates representing such shares
shall have been issued by the Company to Employee, Employee (or the person
permitted to exercise this Option in the event of Employee’s death) shall not be
or have any of the rights or privileges of a shareholder of the Company with
respect to shares acquirable upon an exercise of this Option.
     4. Withholding of Tax. To the extent that the exercise of this Option or
the disposition of shares of Common Stock acquired by exercise of this Option
results in compensation income or wages to Employee for income tax purposes,
Employee shall deliver to the Company at the time of such exercise or
disposition such amount of money or, with the consent of the Administrator,
shares of Common Stock as the Company may require to meet its obligation under
applicable tax laws or regulations, and, if Employee fails to do so, the Company
is authorized to withhold from any cash or Common Stock remuneration then or
thereafter payable to Employee (including out of any cash or shares of Common
Stock distributable to Employee upon such exercise) any tax required to be
withheld by reason of such resulting compensation income or wages.
     5. Status of Common Stock. The Company has registered or intends to
register for issuance under the Securities Act of 1933, as amended (the “Act”)
the shares of Common Stock acquirable upon exercise of this option, and intends
to keep such registration effective throughout the period this Option is
exercisable. In the absence of such effective registration or an available
exemption from registration under the Act, issuance of shares of Common Stock
acquirable upon exercise of this
Exhibit A-2

 



--------------------------------------------------------------------------------



 



Option will be delayed until registration of such shares is effective or an
exemption from registration under the Act is available. The Company intends to
use its reasonable best efforts to insure that no delay will occur. In the event
exemption from registration under the Act is available upon an exercise of this
Option, Employee (or the person permitted to exercise this Option in the event
of Employee’s death), if requested by the Company to do so, will execute and
deliver to the Company in writing an agreement containing such provisions as the
Company may require to assure compliance with applicable securities laws.
     Employee agrees that the shares of Common Stock which Employee may acquire
by exercising this Option will not be sold or otherwise disposed of in any
manner which would constitute a violation of any applicable securities laws.
Employee also agrees (i) that the certificates representing the shares of Common
Stock purchased under this Option may bear such legend or legends as the
Administrator of the Plan deems appropriate in order to assure compliance with
applicable securities laws, (ii) that the Company may refuse to register the
transfer of the shares of Common Stock purchased under this Option on the Common
Stock transfer records of the Company if such proposed transfer would in the
opinion of counsel satisfactory to the Company constitute a violation of any
applicable securities law and (iii) that the Company may give related
instructions to its transfer agent, if any, to stop registration of the transfer
of the shares of Common Stock purchased under this Option.
     6. Employment Relationship. For purposes of this Agreement, Employee shall
be considered to be in the employment of the Company as long as Employee remains
an employee of either the Company or any parent or subsidiary of the Company, or
a corporation, partnership or other entity or a parent or subsidiary of such
corporation, partnership or other entity assuming or substituting its securities
for the Common Stock, or that is otherwise a successor to the Company. Nothing
in the adoption of the Plan, nor the award of the Option thereunder pursuant to
this Agreement, shall confer upon Employee the right to continued employment by
the Company or affect in any way the right of the Company to terminate such
employment at any time. Unless otherwise provided in a written employment
agreement or by applicable law, Employee’s employment by the Company shall be on
an at-will basis, and the employment relationship may be terminated at any time
by either the Employee or the Company for any reason whatsoever, with or without
cause. Any question as to whether and when there has been a termination of such
employment, and the cause of such termination, shall be determined by the
Committee, and its determination shall be final.
     7. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
Employee.
     8. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas.
     9. Entire Agreement; Amendment. This Agreement replaces and merges all
previous agreements and discussions relating to the same or similar subject
matters between Employee and the Company and together with the Employment
Agreement constitutes the entire agreement between Employee and the Company with
respect to the subject matter of this Agreement (i.e., this Option). This
Agreement may not be modified in any respect by any verbal statement,
representation or agreement made by any employee, officer, or representative of
the Company or by any written agreement unless signed by an officer of the
Company who is expressly authorized by the Company to execute such document.
Except as provided below, any modification of this Agreement shall be effective
only if it is in writing and signed by both Employee and an authorized officer
of the Company. Notwithstanding anything in the Plan or this Agreement to the
contrary, if the Committee determines that the provisions of Section 409A of the
Code apply to this Agreement and that the terms of this Agreement do not, in
whole or in part, satisfy the requirements of such section, then the Committee,
in its sole discretion, may
Exhibit A-3

 



--------------------------------------------------------------------------------



 



unilaterally modify this Agreement in such manner as it deems appropriate to
comply with such section and any regulations or guidance issued thereunder.
     10. Notices. Any notices or other communications provided for in this
Agreement shall be sufficient if in writing. In the case of Employee, such
notices or communications shall be deemed effectively delivered if hand
delivered to Employee at its principal place of employment or if sent by
registered or certified mail, return receipt requested, postage paid, to
Employee at the last address Employee has filed with the Company. In the case of
the Company, such notices or communications shall be effectively delivered if
sent by registered or certified mail to the Company at its principal executive
offices.
     11. Interpretation. In the event of any conflict between the terms of this
Agreement and the Plan, the Plan shall control. Capitalized terms used in this
Agreement that are not defined in the body of this Agreement shall have the
meanings attributed to such terms under the Plan.
     12. Acknowledgements Regarding Section 409A and Section 422 of the Code.
Employee understands that if the purchase price of the Common Stock under this
Option is less than the fair market value of such Common Stock on the Date of
Grant of this Option, then Employee may incur adverse tax consequences under
section 409A and Section 422 of the Code. Employee acknowledges and agrees that
(a) Employee is not relying upon any determination by the Company, its
affiliates, or any of their respective employees, directors, officers, attorneys
or agents (collectively, the “Company Parties”) of the fair market value of the
Common Stock on the Date of Grant of this Option, (b) Employee is not relying
upon any written or oral statement or representation of the Company Parties
regarding the tax effects associated with Employee’s execution of this Agreement
and his receipt, holding and exercise of this Option, and (c) in deciding to
enter into this Agreement, Employee is relying on his own judgment and the
judgment of the professionals of his choice with whom he has consulted. Employee
hereby releases, acquits and forever discharges the Company Parties from all
actions, causes of actions, suits, debts, obligations, liabilities, claims,
damages, losses, costs and expenses of any nature whatsoever, known or unknown,
on account of, arising out of, or in any way related to the tax effects
associated with Employee’s execution of this Agreement and his receipt, holding
and exercise of this Option.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed by its officer thereunto duly authorized, and Employee has executed
this Agreement, all as of the day and year written below.

                          GLOBAL INDUSTRIES, LTD.                
 
                       
BY:
                                         
 
      [Name and title of Executive           [Name]    
 
      Officer signing for the Company]                
 
                        Date:           Date:        
 
                       

Exhibit A-4

 



--------------------------------------------------------------------------------



 



Exhibit B
GLOBAL INDUSTRIES, LTD.
RESTRICTED STOCK AGREEMENT
[Time Based]
     AGREEMENT made as of ___, 2006 [to be the Commencement Date] between GLOBAL
INDUSTRIES, LTD., a Louisiana corporation (the “Company”), and
                     (“Employee”).
     To carry out the purposes of the GLOBAL INDUSTRIES, LTD. 2005 STOCK
INCENTIVE PLAN (the “Plan”) and in consideration of services performed by the
Employee and the mutual agreements and other matters set forth herein and in the
Plan, the Company and the Employee hereby agree as follows:
     1. Issuance of Common Stock. The Company, pursuant to the Plan, has granted
to Employee 100,000 shares of the common stock, $.01 par value per share, of the
Company (“Common Stock”) as of the date of this Agreement set out above (the
“Date of Grant”). The shares of Common Stock so granted under this Agreement and
the Plan shall be issued in Employee’s name and subject to all the terms,
conditions and restrictions set forth in the Plan and this Agreement.
     2. Forfeiture Restrictions. The shares of Common Stock issued to Employee
pursuant to this Agreement shall not be sold, assigned, pledged, exchanged,
hypothecated or otherwise transferred, encumbered or disposed of (to the extent
then subject to the Forfeiture Restrictions), and in the event of the
termination of Employee’s employment with the Company for any reason, Employee
shall, for no consideration, forfeit and surrender such shares (to the extent
then subject to the Forfeiture Restrictions) to the Company. The prohibition
against transfer and the obligation to forfeit and surrender shares to the
Company are herein referred to as the “Forfeiture Restrictions,” and the shares
which are then subject to the Forfeiture Restrictions are herein sometimes
referred to as “Restricted Shares.” The Forfeiture Restrictions shall be binding
upon and enforceable against any transferee of Restricted Shares. The Forfeiture
Restrictions shall lapse as to the shares of Restricted Shares in accordance
with the following schedule provided that Employee has been continuously
employed by the Company from the Date of Grant through the lapse date:

              Number of Shares As Lapse   To Which Forfeiture Date  
Restrictions Lapse
___, 2007
    33,333  
___, 2008
    33,333  
___, 2009
    33,334  

Notwithstanding the foregoing, the Forfeiture Restrictions on all Restricted
Shares shall lapse immediately (x) as of the date of termination if Employee’s
employment with the Company is terminated by Employee pursuant to
Section 5(b)(i), (ii) or (iii) of that certain Employment Agreement between
Employee and the Company dated September 18, 2006 (the “Employment Agreement”)
or is terminated by the Company other than pursuant to Section 5(a)(i), (ii) or
(iii) of the Employment Agreement and (y) as of the date of termination of
Employee’s employment with the Company if Employee’s employment is terminated by
the Employee for “good reason” (as defined in the Employment Agreement) within
two years after the occurrence of a “change in control” (as defined in the
Employment Agreement) that occurs after the date hereof provided that Employee
has been continuously employed by the Company from the date of this Agreement to
the date of such change in control. The Restricted Shares shall be held in
suspense during any period during which Employee is on
Exhibit B-1

 



--------------------------------------------------------------------------------



 



an authorized leave of absence from the Company. Upon Employee’s return to
employment with the Company following the termination of such leave of absence,
Employee may continue to vest in such Restricted Shares in accordance with the
provisions set forth herein and in the Plan, provided that the period during
which Employee was on an authorized leave of absence shall not be counted and
the lapse dates set forth above shall be extended by the period of Employee’s
leave of absence.
     3. Corporate Acts; Shares Received in Reorganization or Stock Split. The
existence of the Restricted Shares shall not affect in any way the right or
power of the Board or the shareholders of the Company to make or authorize any
adjustment, recapitalization, reorganization or other change in the Company’s
capital structure or its business, any merger or consolidation of the Company,
any issue of debt or equity securities, the dissolution or liquidation of the
Company or any sale, lease, exchange or other disposition of all or any part of
its assets or business or any other corporate act or proceeding. The prohibition
against the transfer of the Restricted Shares shall not apply to the transfer or
exchange of Restricted Shares pursuant to a plan of reorganization of the
Company, but the Common Stock or securities or property received in exchange
therefor, and any Common Stock received as a result of a Common Stock split or
Common Stock dividend with respect to Restricted Shares, shall also become
Restricted Shares subject to the Forfeiture Restrictions and the provisions
governing the lapse of such Forfeiture Restrictions applicable to the original
Restricted Shares. Each transfer agent for the Common Stock may be instructed
not to transfer shares granted hereunder except in accordance with the terms
hereof.
     4. Community Interest of Spouse. The community interest, if any, of any
spouse of Employee in any of the Restricted Shares shall be subject to all other
terms, conditions and restrictions of this Agreement and the Plan, and shall be
forfeited and surrendered to the Company upon the occurrence of any of the
events requiring Employee’s interest in such Restricted Shares to be so
forfeited and surrendered pursuant to this Agreement or the Plan.
     5. Withholding of Tax. To the extent that the receipt of the Common Stock
or the lapse of any Forfeiture Restrictions results in compensation income or
wages to Employee for income tax purposes, Employee shall deliver to the Company
at the time of such receipt or lapse, as the case may be, such amount of money
as the Company may require to meet its obligation under applicable tax laws or
regulations. Employee may elect with respect to this Agreement to surrender or
authorize the Company to withhold shares of stock of the Company (valued at
their fair market value on the date of surrender or withholding of such shares)
to satisfy any tax required to be withheld by reason of compensation income
resulting under this Agreement. An election pursuant to the preceding sentence
shall be referred to herein as a “Stock Withholding Election.” All Stock
Withholding Elections shall be made by written notice to the Company at its
principal executive office addressed to the attention of the Human Resources
Department, Stock Plan Administrator. If Employee is not a reporting person
under Section 16 of the Securities Exchange Act of 1934, as amended (a
“Section 16 Person”), Employee may revoke such election by delivering to the
Human Resources Department, Stock Plan Administrator written notice of such
revocation prior to the date such election is implemented through actual
surrender or withholding of shares of stock of the Company (the “Withholding
Date”). If Employee is a Section 16 Person, the Stock Withholding Election must:
     (i) be irrevocable and made six months prior to the Withholding Date, or
     (ii) (a) be approved by the Committee, either before or after such election
is made, (b) be made, and the Withholding Date occur, during a period beginning
on the third business day following the date of release by the Company for
publication of quarterly and annual summary statements of sales and earnings and
ending on the twelfth business day following such date, and (c) be made more
than six months after the effective date of this Agreement.
Exhibit B-2

 



--------------------------------------------------------------------------------



 



     If Employee fails to pay the required amount to the Company or fails to
make a Stock Withholding Election, the Company is authorized to withhold from
any cash remuneration (or, if Employee is not a Section 16 Person, stock
remuneration, including withholding any Restricted Shares distributable to
Employee under this Agreement) then or thereafter payable to Employee any tax
required to be withheld by reason of compensation income resulting under this
Agreement or the disposition of Common Stock acquired under this Agreement.
     6. Tax Election. If Employee makes the election authorized by section 83(b)
of the Internal Revenue Code of 1986, Employee shall submit to the Company a
copy of the statement filed by Employee to make such election.
     7. Certificates; Stock Power and Retention of Certificates. A certificate
evidencing the Restricted Shares shall be issued by the Company in Employee’s
name, pursuant to which Employee shall have all of the rights of a shareholder
of the Company with respect to the Restricted Shares, including, without
limitation, voting rights and the right to receive dividends (provided, however,
that dividends paid in shares of the Company’s stock shall be subject to the
Forfeiture Restrictions). Employee may not sell, transfer, pledge, exchange,
hypothecate or otherwise dispose of the stock until the Forfeiture Restrictions
have expired and a breach of the terms of this Agreement shall cause a
forfeiture of the Restricted Shares. Each certificate representing Restricted
Shares shall be conspicuously endorsed as follows:
The sale, assignment, pledge or other transfer of the shares of Common Stock
evidenced by this certificate is prohibited by the terms and conditions of a
Restricted Stock Agreement, a copy of which is attached hereto and incorporated
herein, and such shares may not be sold, assigned, pledged or otherwise
transferred except as provided in such agreement.
The Company may require Employee to execute and deliver to the Company a stock
power in blank with respect to the Restricted Shares and may, in its sole
discretion, determine to retain, directly or through a depositary designated by
the Company, possession of the certificates for shares with respect to which the
Forfeiture Restrictions have not lapsed. The Company shall have the right, in
its sole discretion, to exercise such stock power in the event that the Company
becomes entitled to shares pursuant to the provisions of Paragraph 2 as a result
of a termination of Employee’s employment with the Company. Upon the lapse of
the Forfeiture Restrictions without forfeiture, the Company shall cause a new
certificate or certificates to be issued without legend (except for any legend
required pursuant to applicable securities laws or any other agreement to which
Employee is a party) in the name of Employee in exchange for the certificate
evidencing the Restricted Shares. However, the Company, in its sole discretion,
may elect to deliver the certificate either in certificate form or
electronically to a brokerage account established for Employee’s benefit at a
brokerage/financial institution selected by the Company. Employee agrees to
complete and sign any documents and take additional action that the Company may
request to enable it to deliver the shares on Employee’s behalf. In addition,
Employee agrees (i) that the certificates representing the shares of Common
Stock received pursuant to this Agreement may bear such legend or legends as the
Company deems appropriate in order to assure compliance with applicable
securities laws, (ii) that the Company may instruct its transfer agent, if any,
to stop transfer of the Restricted Shares received pursuant to this Agreement,
and (iii) that the Company may refuse to register the transfer of the Restricted
Shares on the stock transfer records of the Company if such proposed transfer
would constitute a violation of the Forfeiture Restrictions or, in the opinion
of counsel satisfactory to the Company, constitute a violation of any applicable
securities law.
Exhibit B-3

 



--------------------------------------------------------------------------------



 



     8. Government Regulation. Employee agrees that the shares of Common Stock
that he/she received pursuant to this Agreement shall not be sold, assigned,
pledged, exchanged or hypothecated, encumbered or disposed of in the absence of
an effective registration statement for issuance of the shares under the
Securities Act of 1933, as amended (the “Act”) or an applicable exemption form
the registration requirements of the Act. Employee agrees that the shares of
Common Stock which he receives pursuant to the Agreement will not be sold or
disposed of in any manner which would constitute a violation of any other
applicable securities laws, whether federal or state.
     9. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
Employee.
     10. Employment Relationship. For purposes of this Agreement, Employee shall
be considered to be in the employment of the Company as long as Employee remains
an employee of either the Company, or a Subsidiary of the Company, or a
corporation, partnership or other entity or a subsidiary of such corporation,
partnership or other entity assuming or substituting its securities for the
Common Stock or that is otherwise a successor to the Company. Nothing in the
adoption of the Plan, nor the award of the Restricted Shares thereunder pursuant
to this Agreement, shall confer upon Employee the right to continued employment
by the Company or affect in any way the right of the Company to terminate such
employment at any time. Unless otherwise provided in a written employment
agreement or by applicable law, Employee’s employment by the Company shall be on
an at-will basis, and the employment relationship may be terminated at any time
by either the Employee or the Company for any reason whatsoever, with or without
cause. Any questions as to whether and when there has been a termination of such
employment, and the cause of such termination, shall be determined by the
Committee, and its determination shall be final.
     11. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas.
     12. Entire Agreement; Amendment. This Agreement replaces and merges all
previous agreements and discussions relating to the same or similar subject
matters between Employee and the Company and together with the Employment
Agreement constitutes the entire agreement between Employee and the Company with
respect to the subject matter of this Agreement (i.e., this restricted share
grant). This Agreement may not be modified in any respect by any verbal
statement, representation or agreement made by any employee, officer, or
representative of the Company or by any written agreement unless signed by an
officer of the Company who is expressly authorized by the Company to execute
such document. Except as provided below, any modification of this Agreement
shall be effective only if it is in writing and signed by both Employee and an
authorized officer of the Company. Notwithstanding anything in the Plan or this
Agreement to the contrary, if the Committee determines that the provisions of
Section 409A of the Code apply to this Agreement and that the terms of this
Agreement do not, in whole or in part, satisfy the requirements of such section,
then the Committee, in its sole discretion, may unilaterally modify this
Agreement in such manner as it deems appropriate to comply with such section and
any regulations or guidance issued thereunder.
     13. Restriction on Transfer. Any attempted transfer or disposition of
Restricted Shares in any manner that violates the Forfeiture Restrictions prior
to their lapse or any other provisions of this Agreement or the Plan shall be
void. The Company shall not be required (i) to transfer on its books any
Restricted Shares purported to be transferred in violation of this Agreement or
the Plan or (ii) to treat as the owner of such Restricted Shares, to accord the
right to vote such Restricted Shares or to pay any dividends or distributions in
respect of such Restricted Shares to any transferee to whom such Restricted
Shares have been transferred in violation of this Agreement or the Plan.
Exhibit B-4

 



--------------------------------------------------------------------------------



 



     14. Notices. Any notices or other communications provided for in this
Agreement shall be sufficient if in writing. In the case of Employee, such
notices or communications shall be deemed effectively delivered if hand
delivered to Employee at its principal place of employment or if sent by
registered or certified mail, return receipt requested, postage paid, to
Employee at the last address Employee has filed with the Company. In the case of
the Company, such notices or communications shall be effectively delivered if
sent by registered or certified mail to the Company at its principal executive
offices.
     15. Interpretation. In the event of any conflict between the terms of this
Agreement and the Plan, the Plan shall control. Capitalized terms used in this
Agreement that are not defined in the body of this Agreement shall have the
meanings attributed to such terms under the Plan.
     16. Acknowledgements Regarding Section 409A and Section 422 of the Code.
Employee understands that under certain circumstances changes to this Agreement
or the terms of the grant of Restricted Shares Employee may incur adverse tax
consequences under Section 409A and Section 422 of the Code. Employee
acknowledges and agrees that (a) Employee is not relying upon any written or
oral statement or representation of the by the Company, its affiliates, or any
of their respective employees, directors, officers, attorneys or agents
(collectively, the “Company Parties”) regarding the tax effects associated with
Employee’s execution of this Agreement and his receipt, holding and sale of the
Restricted Shares, and (b) in deciding to enter into this Agreement, Employee is
relying on his own judgment and the judgment of the professionals of his choice
with whom he has consulted. Employee hereby releases, acquits and forever
discharges the Company Parties from all actions, causes of actions, suits,
debts, obligations, liabilities, claims, damages, losses, costs and expenses of
any nature whatsoever, known or unknown, on account of, arising out of, or in
any way related to the tax effects associated with Employee’s execution of this
Agreement and his receipt, holding and sale of the Restricted Shares.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed by its officer thereunto duly authorized, and Employee has executed
this Agreement, all as of the day and year written below.

                          GLOBAL INDUSTRIES, LTD.                
 
                       
BY:
                                         
 
      [Name and title of Executive           [Name]    
 
      Officer signing for the Company]                
 
                        Date:           Date:        
 
                       

Exhibit B-5

 



--------------------------------------------------------------------------------



 



Exhibit C
GLOBAL INDUSTRIES, LTD.
RESTRICTED STOCK AGREEMENT
[Performance Based]
     AGREEMENT made as of ___, 2006 [to be the Commencement Date] between GLOBAL
INDUSTRIES, LTD., a Louisiana corporation (the “Company”), and
                     (“Employee”).
     To carry out the purposes of the GLOBAL INDUSTRIES, LTD. 2005 STOCK
INCENTIVE PLAN (the “Plan”) and in consideration of services performed by the
Employee and the mutual agreements and other matters set forth herein and in the
Plan, the Company and the Employee hereby agree as follows:
     1. Issuance of Common Stock. The Company, pursuant to the Plan, has granted
to Employee 20,000 shares of the common stock, $.01 par value per share, of the
Company (“Common Stock”) as of the date of this Agreement set out above (the
“Date of Grant”). The shares of Common Stock so granted under this Agreement and
the Plan shall be issued in Employee’s name and subject to all the terms,
conditions and restrictions set forth in the Plan and this Agreement.
     2. Forfeiture Restrictions. The shares of Common Stock issued to Employee
pursuant to this Agreement shall not be sold, assigned, pledged, exchanged,
hypothecated or otherwise transferred, encumbered or disposed of (to the extent
then subject to the Forfeiture Restrictions), and in the event of the
termination of Employee’s employment with the Company for any reason, Employee
shall, for no consideration, forfeit and surrender such shares (to the extent
then subject to the Forfeiture Restrictions) to the Company. In addition, in the
event that the number of Restricted Shares with respect to which the Forfeiture
Restrictions lapse in accordance with the provisions below shall be less than
the total number of Restricted Shares granted pursuant to this Agreement,
Participant shall, for no consideration, forfeit and promptly surrender to the
Company the number of Restricted Shares on which the Forfeiture Restrictions do
not lapse. The prohibition against transfer and the obligation to forfeit and
surrender shares to the Company are herein referred to as the “Forfeiture
Restrictions,” and the shares which are then subject to the Forfeiture
Restrictions are herein sometimes referred to as “Restricted Shares.” The
Forfeiture Restrictions shall be binding upon and enforceable against any
transferee of Restricted Shares. As soon as administratively practicable after
___, 2008 [second anniversary of grant], the Committee shall determine whether
and to the extent to which the performance criteria set forth on Appendix A of
this Agreement have been met. The Committee’s determinations pursuant to the
preceding sentence shall be certified by the Committee in writing and delivered
to the Secretary of the Company. For purposes of the preceding sentence,
approved minutes of the Committee meeting in which the certification is made
shall be treated as a written certification. At the time of such certification
and based on the Committee’s determination, the number of Restricted Shares with
respect to which the Forfeiture Restrictions lapse shall be equal (in each case
rounded up to the nearest whole share) to (x) the Vesting Percentage (as defined
in Appendix A) multiplied by (y) the number of Restricted Shares. The Vesting
Percentage shall be determined in accordance with Appendix A hereto.
     Notwithstanding the foregoing, the Forfeiture Restrictions on all
Restricted Shares shall lapse immediately (x) as of the date of termination if
Employee’s employment with the Company is terminated by Employee pursuant to
Section 5(b)(i), (ii) or (iii) of that certain Employment Agreement between
Employee and the Company dated September 18, 2006 (the “Employment Agreement”)
or is terminated by the Company other than pursuant to Section 5(a)(i), (ii) or
(iii) of the Employment Agreement and (y) as of the date of termination of
Employee’s employment with the Company if Employee’s employment is terminated by
the Employee for “good reason” (as defined in the Employment
Exhibit C-1

 



--------------------------------------------------------------------------------



 



Agreement) within two years after the occurrence of a “change in control” (as
defined in the Employment Agreement) that occurs after the date hereof provided
that Employee has been continuously employed by the Company from the date of
this Agreement to the date of such change in control. The Restricted Shares
shall be held in suspense during any period during which Employee is on an
authorized leave of absence from the Company. Upon Employee’s return to
employment with the Company following the termination of such leave of absence,
Employee may continue to vest in such Restricted Shares in accordance with the
provisions set forth herein and in the Plan, provided that the period during
which Employee was on an authorized leave of absence shall not be counted and
the lapse dates set forth above shall be extended by the period of Employee’s
leave of absence.
     3. Corporate Acts; Shares Received in Reorganization or Stock Split. The
existence of the Restricted Shares shall not affect in any way the right or
power of the Board or the shareholders of the Company to make or authorize any
adjustment, recapitalization, reorganization or other change in the Company’s
capital structure or its business, any merger or consolidation of the Company,
any issue of debt or equity securities, the dissolution or liquidation of the
Company or any sale, lease, exchange or other disposition of all or any part of
its assets or business or any other corporate act or proceeding. The prohibition
against the transfer of the Restricted Shares shall not apply to the transfer or
exchange of Restricted Shares pursuant to a plan of reorganization of the
Company, but the Common Stock or securities or property received in exchange
therefor, and any Common Stock received as a result of a Common Stock split or
Common Stock dividend with respect to Restricted Shares, shall also become
Restricted Shares subject to the Forfeiture Restrictions and the provisions
governing the lapse of such Forfeiture Restrictions applicable to the original
Restricted Shares. Each transfer agent for the Common Stock may be instructed
not to transfer shares granted hereunder except in accordance with the terms
hereof.
     4. Community Interest of Spouse. The community interest, if any, of any
spouse of Employee in any of the Restricted Shares shall be subject to all other
terms, conditions and restrictions of this Agreement and the Plan, and shall be
forfeited and surrendered to the Company upon the occurrence of any of the
events requiring Employee’s interest in such Restricted Shares to be so
forfeited and surrendered pursuant to this Agreement or the Plan.
     5. Withholding of Tax. To the extent that the receipt of the Common Stock
or the lapse of any Forfeiture Restrictions results in compensation income or
wages to Employee for income tax purposes, Employee shall deliver to the Company
at the time of such receipt or lapse, as the case may be, such amount of money
as the Company may require to meet its obligation under applicable tax laws or
regulations. Employee may elect with respect to this Agreement to surrender or
authorize the Company to withhold shares of stock of the Company (valued at
their fair market value on the date of surrender or withholding of such shares)
to satisfy any tax required to be withheld by reason of compensation income
resulting under this Agreement. An election pursuant to the preceding sentence
shall be referred to herein as a “Stock Withholding Election.” All Stock
Withholding Elections shall be made by written notice to the Company at its
principal executive office addressed to the attention of the Human Resources
Department, Stock Plan Administrator. If Employee is not a reporting person
under Section 16 of the Securities Exchange Act of 1934, as amended (a
“Section 16 Person”), Employee may revoke such election by delivering to the
Human Resources Department, Stock Plan Administrator written notice of such
revocation prior to the date such election is implemented through actual
surrender or withholding of shares of stock of the Company (the “Withholding
Date”). If Employee is a Section 16 Person, the Stock Withholding Election must:
     (i) be irrevocable and made six months prior to the Withholding Date, or
Exhibit C-2

 



--------------------------------------------------------------------------------



 



     (ii) (a) be approved by the Committee, either before or after such election
is made, (b) be made, and the Withholding Date occur, during a period beginning
on the third business day following the date of release by the Company for
publication of quarterly and annual summary statements of sales and earnings and
ending on the twelfth business day following such date, and (c) be made more
than six months after the effective date of this Agreement.
     If Employee fails to pay the required amount to the Company or fails to
make a Stock Withholding Election, the Company is authorized to withhold from
any cash remuneration (or, if Employee is not a Section 16 Person, stock
remuneration, including withholding any Restricted Shares distributable to
Employee under this Agreement) then or thereafter payable to Employee any tax
required to be withheld by reason of compensation income resulting under this
Agreement or the disposition of Common Stock acquired under this Agreement.
     6. Tax Election. If Employee makes the election authorized by section 83(b)
of the Internal Revenue Code of 1986, Employee shall submit to the Company a
copy of the statement filed by Employee to make such election.
     7. Certificates; Stock Power and Retention of Certificates. A certificate
evidencing the Restricted Shares shall be issued by the Company in Employee’s
name, pursuant to which Employee shall have all of the rights of a shareholder
of the Company with respect to the Restricted Shares, including, without
limitation, voting rights and the right to receive dividends (provided, however,
that dividends paid in shares of the Company’s stock shall be subject to the
Forfeiture Restrictions). Employee may not sell, transfer, pledge, exchange,
hypothecate or otherwise dispose of the stock until the Forfeiture Restrictions
have expired and a breach of the terms of this Agreement shall cause a
forfeiture of the Restricted Shares. Each certificate representing Restricted
Shares shall be conspicuously endorsed as follows:
The sale, assignment, pledge or other transfer of the shares of Common Stock
evidenced by this certificate is prohibited by the terms and conditions of a
Restricted Stock Agreement, a copy of which is attached hereto and incorporated
herein, and such shares may not be sold, assigned, pledged or otherwise
transferred except as provided in such agreement.
The Company may require Employee to execute and deliver to the Company a stock
power in blank with respect to the Restricted Shares and may, in its sole
discretion, determine to retain, directly or through a depositary designated by
the Company, possession of the certificates for shares with respect to which the
Forfeiture Restrictions have not lapsed. The Company shall have the right, in
its sole discretion, to exercise such stock power in the event that the Company
becomes entitled to shares pursuant to the provisions of Paragraph 2 as a result
of a termination of Employee’s employment with the Company. Upon the lapse of
the Forfeiture Restrictions without forfeiture, the Company shall cause a new
certificate or certificates to be issued without legend (except for any legend
required pursuant to applicable securities laws or any other agreement to which
Employee is a party) in the name of Employee in exchange for the certificate
evidencing the Restricted Shares. However, the Company, in its sole discretion,
may elect to deliver the certificate either in certificate form or
electronically to a brokerage account established for Employee’s benefit at a
brokerage/financial institution selected by the Company. Employee agrees to
complete and sign any documents and take additional action that the Company may
request to enable it to deliver the shares on Employee’s behalf. In addition,
Employee agrees (i) that the certificates representing the shares of Common
Stock received pursuant to this Agreement may bear such legend or legends as the
Company deems appropriate in order to assure compliance with applicable
securities laws, (ii) that the Company may instruct its transfer agent, if any,
to stop transfer of the

Exhibit C-3



--------------------------------------------------------------------------------



 



Restricted Shares received pursuant to this Agreement, and (iii) that the
Company may refuse to register the transfer of the Restricted Shares on the
stock transfer records of the Company if such proposed transfer would constitute
a violation of the Forfeiture Restrictions or, in the opinion of counsel
satisfactory to the Company, constitute a violation of any applicable securities
law.
     8. Government Regulation. Employee agrees that the shares of Common Stock
that he/she received pursuant to this Agreement shall not be sold, assigned,
pledged, exchanged or hypothecated, encumbered or disposed of in the absence of
an effective registration statement for issuance of the shares under the
Securities Act of 1933, as amended (the “Act”) or an applicable exemption form
the registration requirements of the Act. Employee agrees that the shares of
Common Stock which he receives pursuant to the Agreement will not be sold or
disposed of in any manner which would constitute a violation of any other
applicable securities laws, whether federal or state.
     9. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
Employee.
     10. Employment Relationship. For purposes of this Agreement, Employee shall
be considered to be in the employment of the Company as long as Employee remains
an employee of either the Company, or a Subsidiary of the Company, or a
corporation, partnership or other entity or a subsidiary of such corporation,
partnership or other entity assuming or substituting its securities for the
Common Stock or that is otherwise a successor to the Company. Nothing in the
adoption of the Plan, nor the award of the Restricted Shares thereunder pursuant
to this Agreement, shall confer upon Employee the right to continued employment
by the Company or affect in any way the right of the Company to terminate such
employment at any time. Unless otherwise provided in a written employment
agreement or by applicable law, Employee’s employment by the Company shall be on
an at-will basis, and the employment relationship may be terminated at any time
by either the Employee or the Company for any reason whatsoever, with or without
cause. Any questions as to whether and when there has been a termination of such
employment, and the cause of such termination, shall be determined by the
Committee, and its determination shall be final.
     11. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas.
     12. Entire Agreement; Amendment. This Agreement replaces and merges all
previous agreements and discussions relating to the same or similar subject
matters between Employee and the Company and together with the Employment
Agreement constitutes the entire agreement between Employee and the Company with
respect to the subject matter of this Agreement (i.e., this restricted share
grant). This Agreement may not be modified in any respect by any verbal
statement, representation or agreement made by any employee, officer, or
representative of the Company or by any written agreement unless signed by an
officer of the Company who is expressly authorized by the Company to execute
such document. Except as provided below, any modification of this Agreement
shall be effective only if it is in writing and signed by both Employee and an
authorized officer of the Company. Notwithstanding anything in the Plan or this
Agreement to the contrary, if the Committee determines that the provisions of
Section 409A of the Code apply to this Agreement and that the terms of this
Agreement do not, in whole or in part, satisfy the requirements of such section,
then the Committee, in its sole discretion, may unilaterally modify this
Agreement in such manner as it deems appropriate to comply with such section and
any regulations or guidance issued thereunder.
     13. Restriction on Transfer. Any attempted transfer or disposition of
Restricted Shares in any manner that violates the Forfeiture Restrictions prior
to their lapse or any other provisions of this Agreement or the Plan shall be
void. The Company shall not be required (i) to transfer on its books any

Exhibit C-4



--------------------------------------------------------------------------------



 



Restricted Shares purported to be transferred in violation of this Agreement or
the Plan or (ii) to treat as the owner of such Restricted Shares, to accord the
right to vote such Restricted Shares or to pay any dividends or distributions in
respect of such Restricted Shares to any transferee to whom such Restricted
Shares have been transferred in violation of this Agreement or the Plan.
     14. Notices. Any notices or other communications provided for in this
Agreement shall be sufficient if in writing. In the case of Employee, such
notices or communications shall be deemed effectively delivered if hand
delivered to Employee at its principal place of employment or if sent by
registered or certified mail, return receipt requested, postage paid, to
Employee at the last address Employee has filed with the Company. In the case of
the Company, such notices or communications shall be effectively delivered if
sent by registered or certified mail to the Company at its principal executive
offices.
     15. Interpretation. In the event of any conflict between the terms of this
Agreement and the Plan, the Plan shall control. Capitalized terms used in this
Agreement that are not defined in the body of this Agreement shall have the
meanings attributed to such terms under the Plan.
     16. Acknowledgements Regarding Section 409A and Section 422 of the Code.
Employee understands that under certain circumstances changes to this Agreement
or the terms of the grant of Restricted Shares Employee may incur adverse tax
consequences under Section 409A and Section 422 of the Code. Employee
acknowledges and agrees that (a) Employee is not relying upon any written or
oral statement or representation of the by the Company, its affiliates, or any
of their respective employees, directors, officers, attorneys or agents
(collectively, the “Company Parties”) regarding the tax effects associated with
Employee’s execution of this Agreement and his receipt, holding and sale of the
Restricted Shares, and (b) in deciding to enter into this Agreement, Employee is
relying on his own judgment and the judgment of the professionals of his choice
with whom he has consulted. Employee hereby releases, acquits and forever
discharges the Company Parties from all actions, causes of actions, suits,
debts, obligations, liabilities, claims, damages, losses, costs and expenses of
any nature whatsoever, known or unknown, on account of, arising out of, or in
any way related to the tax effects associated with Employee’s execution of this
Agreement and his receipt, holding and sale of the Restricted Shares.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed by its officer thereunto duly authorized, and Employee has executed
this Agreement, all as of the day and year written below.
GLOBAL INDUSTRIES, LTD.

                 
BY:
                             
 
       [Name and title of Executive                [Name]
 
       Officer signing for the Company]            
 
               
Date:
          Date:    
 
               

Exhibit C-5



--------------------------------------------------------------------------------



 



Appendix A
Restricted Stock Agreement
(Performance Vesting Criteria)
Appendix A to Exhibit C





--------------------------------------------------------------------------------



 



Exhibit D
INDEMNIFICATION AGREEMENT
     This Indemnification Agreement (“Agreement”) is made as of the ___ day of
                    , 2006 [expected to be the Commencement Date], by and
between Global Industries, Ltd., a Louisiana corporation (the “Company”), and
                     (the “Indemnitee”).
RECITALS
     A. The Indemnitee has agreed to serve as a director and/or an officer of
the Company and/or, at the request of the Company, in an Authorized Capacity (as
defined below) of or for Another Entity (as defined below). The Company believes
that the Indemnitee’s undertaking or continued undertaking of such
responsibilities is important to the Company and that the protection afforded by
this Agreement will enhance the Indemnitee’s ability to discharge such
responsibilities under existing circumstances. The Indemnitee is willing,
subject to certain conditions including without limitation the execution and
performance of this Agreement by the Company and the Company’s agreement to
provide the Indemnitee at all times the broadest and most favorable (to
Indemnitee) indemnification permitted by applicable law (whether by legislative
action or judicial decision), to serve in that capacity.
     B. In addition to the indemnification to which the Indemnitee may be
entitled under the Restated Articles of Incorporation of the Company (the
“Articles”) and the By-Laws of the Company, as amended (the “By-Laws”), the
Company may obtain insurance protecting its officers and directors and certain
other persons (including the Indemnitee) against certain losses arising out of
actual or threatened actions, suits or proceedings to which such persons may be
made or threatened to be made parties (“D&O Insurance”). The Company, however,
may be unable to obtain such insurance, and, if obtained, there can be no
assurance as to the continuation or renewal thereof, or that any such insurance
will provide coverage for losses to which the Indemnitee may be exposed and for
which he may be permitted to be indemnified under the Louisiana Business
Corporation Law (the “LBCL”).
     Now, therefore, for and in consideration of the premises, the mutual
promises hereinafter set forth, the reliance of the Indemnitee hereon in
agreeing to serve the Company or Another Entity in his present capacity and in
undertaking to serve the Company or Another Entity in any additional capacity or
capacities, the Company and the Indemnitee agree as follows:
     1. Continued Service. The Indemnitee will serve as a director or an officer
of the Company or in each such Authorized Capacity of or for Another Entity, in
each case so long as he is duly elected and qualified to serve in such capacity
or until he resigns or is removed. The Indemnitee may at any time and for any
reason resign from such position (subject to any contractual obligations which
Indemnitee shall have assumed apart from this Agreement) and neither the Company
nor any affiliate of the Company shall have any obligation under this Agreement
(subject to any contractual obligations which any of them shall have assumed
apart from this agreement) to continue the Indemnitee in any such position.
     2. Initial Indemnity. (a) The Company will indemnify the Indemnitee when he
was or is involved in any manner (including without limitation as a party or as
a deponent or witness) or is threatened to be made so involved in any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative, formal or informal, and any appeals
therefrom (a “Proceeding”) (other than a Proceeding by or in the right of the
Company), by reason of the fact that he is or was or had agreed to become a
director, officer, employee or agent of the Company, or is or was serving or had
agreed to serve at the request of the Company as a director, officer, partner,
member, trustee, employee or agent (each an “Authorized Capacity”) of another
business, foreign or nonprofit corporation, partnership, joint venture, trust or
other enterprise (each “Another Entity”), or by reason of

Exhibit D-1



--------------------------------------------------------------------------------



 



any action alleged to have been taken or omitted in such capacity, against any
and all costs, charges and expenses (including attorneys’ and others’ fees),
judgments, fines and amounts paid in settlement actually and reasonably incurred
by him in connection with such Proceeding if the Indemnitee acted in good faith
and in a manner that he reasonably believed to be in, or not opposed to, the
best interests of the Company, and, with respect to any criminal Proceeding, the
Indemnitee had no reasonable cause to believe his conduct was unlawful. The
termination of any Proceeding by judgment, order, settlement, conviction or upon
a plea of nolo contendere or its equivalent will not, of itself, adversely
affect the right of the Indemnitee to indemnification or create a presumption
that the Indemnitee did not meet the foregoing standard of conduct to the extent
applicable thereto.
     (b) The Company will indemnify the Indemnitee when he was or is involved in
any manner (including without limitation as a party, deponent or witness) or is
threatened to be made so involved in any Proceeding by or in the right of the
Company to procure a judgment in its favor by reason of the fact that he is or
was or had agreed to become a director, officer, employee or agent of the
Company, or is or was serving or had agreed to serve at the request of the
Company in an Authorized Capacity of or for Another Entity, against any and all
costs, charges and expenses (including attorneys’ and others’ fees), and amounts
paid in settlement not exceeding, in the judgment of the Board of Directors, the
estimated expense of litigating the Proceeding to conclusion, actually and
reasonably incurred by him in connection with the defense or settlement of such
Proceeding if the Indemnitee acted in good faith and in a manner that he
reasonably believed to be in or not opposed to the best interests of the
Company, except that no indemnification will be made in respect of any claim,
issue or matter as to which the Indemnitee shall have been adjudged by a court
of competent jurisdiction, after exhaustion of all appeals therefor, to be
liable for willful or intentional misconduct in the performance of his duty to
the Company unless, and only to the extent, that the court in which the
Proceeding was brought determines upon application that, despite the
adjudication of liability but in view of all circumstances of the case, the
Indemnitee is fairly and reasonably entitled to indemnity for such costs,
charges and expenses which the court deems proper.
     (c) To the extent that the Indemnitee has been successful on the merits or
otherwise, including without limitation the dismissal of a Proceeding without
prejudice, in the defense of any Proceeding referred to in Section 2(a) or
Section 2(b) or in the defense of any claim, issue or matter in any such
Proceeding, the Company will indemnify him against any and all costs, charges
and expenses, including without limitation attorneys’ and others’ fees, actually
and reasonably incurred by him in connection therewith.
     (d) Any indemnification under Section 2(a), Section 2(b) or Section 2(c)
(unless ordered by a court) will be made by the Company only as authorized in
the specific case upon a determination, in accordance with Section 4, that such
indemnification is proper in the circumstances because he has met the applicable
standards of conduct set forth in Section 2(a) and Section 2(b) (the
“Indemnification Standards”). Such determination will be made in the manner set
forth in Section 4(b).
     (e) Any and all costs, charges and expenses, including without limitation
attorneys’ and others’ fees, actually and reasonably incurred by the Indemnitee
in defending any Proceeding will be paid by the Company as incurred and in
advance of the final disposition of such Proceeding in accordance with the
procedure set forth in Section 4(e).
     (f) Notwithstanding anything in this Agreement to the contrary, the
Indemnitee will not be entitled to indemnification or advancement of expenses
pursuant hereto in connection with any Proceeding initiated by the Indemnitee
against the Company (except for any Proceeding initiated by the Indemnitee
pursuant to Section 6) unless the Company has joined in or consented to the
initiation of such Proceeding.

Exhibit D-2



--------------------------------------------------------------------------------



 



     3. Additional Indemnification. (a) Pursuant to Section 12:83E of the LBCL,
without limiting any right which the Indemnitee may have under Section 2, the
Articles, the By-Laws, the LBCL, any policy of insurance or otherwise, but
subject to the limitations set forth in Section 2(f) and to any maximum
permissible indemnity that may exist under applicable law at the time of any
request for indemnity hereunder as contemplated by this Section 3(a), the
Company will indemnify the Indemnitee against any amount which he is or becomes
legally obligated to pay relating to or arising out of any claim made against
him because of any act, failure to act or neglect or breach of duty, including
any actual or alleged error, omission, misstatement or misleading statement,
which he commits, suffers, permits or acquiesces in while acting in his capacity
as a director or officer of the Company, or, at the request of the Company, in
an Authorized Capacity of or for Another Entity. The payments which the Company
is obligated to make pursuant to this Section 3 will include without limitation
damages, judgments, amounts paid in settlement, fines and reasonable charges,
costs, expenses, including attorneys’ fees, expenses of investigation,
preparation, defense and settlement of Proceedings, and expenses of appeal,
attachment or similar bonds; provided, however, that the Company will not be
obligated under this Section 3(a) to make any payment in connection with any
claim against the Indemnitee:
     (i) to the extent of any fine or similar governmental imposition which the
Company is prohibited by applicable law from paying and which results from a
final, nonappealable order; or
     (ii) to the extent based upon or attributable to the Indemnitee gaining in
fact a personal profit to which he was not legally entitled, including without
limitation profits made from the purchase and sale of equity securities of the
Company which are recoverable by the Company pursuant to Section 16(b) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and profits
arising from transactions in securities which were effected in violation of
Section 10(b) or Section 14(e) of the Exchange Act, including Rule 10b-5 or
Rule 14e-3 promulgated thereunder; or
     (iii) to the extent such claim is the result of the Indemnitees’s willful
or intentional misconduct.
The determination of whether the Indemnitee is entitled to indemnification under
this Section 3(a) shall be made in accordance with Section 4(b).
     (b) Any and all costs, charges and expenses, including without limitation
attorneys’ and others’ fees, actually and reasonably incurred by the Indemnitee
in connection with any claim for which the Indemnitee may be entitled to
indemnification pursuant to Section 3(a) will be paid by the Company as incurred
and in advance of the final disposition thereof in accordance with the procedure
set forth in Section 4(e).
     4. Certain Procedures Relating to Indemnification and Advancement of
Expenses. (a) Except as otherwise permitted or required by the LBCL, for
purposes of pursuing his rights to indemnification under Section 2(a),
Section 2(b), Section 2(c) or Section 3(a), as the case may be, the Indemnitee
shall submit to the Company (to the attention of the Secretary) a statement of
request for indemnification substantially in the form of Exhibit 1 attached
hereto (the “Indemnification Statement”) stating that he believes that he is
entitled to indemnification pursuant to this Agreement, together with such
documents supporting the request as are reasonably available to the Indemnitee
and are reasonably necessary to determine whether and to what extent the
Indemnitee is entitled to indemnification hereunder (the “Supporting
Documentation”). Upon receipt of any Indemnification Statement the Company will
promptly advise the Board of Directors of the Company (the “Board”) in writing
that the Indemnitee has requested indemnification.

Exhibit D-3



--------------------------------------------------------------------------------



 



     (b) The Indemnitee’s entitlement to indemnification under Section 2(a),
Section 2(b), Section 2(c) or Section 3(a), as the case may be, will be
determined promptly following a claim by the Indemnitee for indemnification
thereunder, and in any event not more than 30 calendar days after receipt by the
Company of such Indemnification Statement and Supporting Documentation. The
Indemnitee’s entitlement to indemnification under 2(a) or Section 2(b) will,
subject to the next sentence, be made in one of the following ways: (i) by the
Board by a majority vote of a quorum consisting of directors who are or were not
parties to such Proceeding or claim (“Disinterested Directors”), or (ii) by
written opinion of independent legal counsel selected by a majority of the
Disinterested Directors (or, if there are no Disinterested Directors or a
majority vote thereof is not obtainable, by a majority of the entire Board) and
to which the Indemnitee does not reasonably object, if a quorum of the Board
consisting of Disinterested Directors is not obtainable and the Board so directs
or, even if obtainable, the quorum of Disinterested Directors so directs, or
(iii) by the stockholders of the Company (but only if a majority of
Disinterested Directors, if they constitute a quorum of the Board, presents the
issue of entitlement to indemnification to the stockholders of the Company for
their determination), or (iv) as deemed to have been determined in accordance
with Section 4(c). The Indemnitee’s entitlement to indemnification under
Section 2(c), Section 3(a) or, in the event of a Change of Control (as
hereinafter defined), under Section 2(a) or Section 2(b) will be determined by
written opinion of independent legal counsel selected by the Indemnitee.
Independent legal counsel selected as described above will be a law firm or
member of a law firm (x) that neither at the time in question nor in the five
years immediately preceding such time has been retained to represent (A) the
Company (or any of its affiliates) or the Indemnitee in any matter material to
either such party or (B) any other party to the Proceeding or claim giving rise
to a claim for indemnification under this Agreement, (y) that, under the
applicable standards of professional conduct then prevailing under the law of
the State of Louisiana, would not be precluded from representing either the
Company or the Indemnitee in an action to determine the Indemnitee’s rights
under this Agreement and (z) to which the Indemnitee or the Company, acting
therein through a majority of the Disinterested Directors or, if there are no
Disinterested Directors, by a majority of the entire Board, does not reasonably
object. If the Company or the Indemnitee reasonably objects to such independent
legal counsel the Company, acting therein as hereinbefore provided, or the
Indemnitee shall select another independent legal counsel subject to similar
reasonable objection until there is no further such objection to such
independent legal counsel. The Company will pay the fees and expenses of such
independent legal counsel.
     (c) Submission of an Indemnification Statement and Supporting Documentation
to the Company pursuant to Section 4(b) will create a presumption that the
Indemnitee is entitled to indemnification under Section 2(a), Section 2(b),
Section 2(c) or Section 3(a), as the case may be, and thereafter the Company
will have the burden of proof to overcome that presumption in reaching a
contrary determination. In any event, the Indemnitee will be deemed to be
entitled to indemnification under Section 2(a), Section 2(b), Section 2(c) or
Section 3(a) herein unless, within the 30-calendar day period following receipt
by the Company of such Indemnification Statement and Supporting Documentation,
the person or persons empowered under Section 4(b) to determine the Indemnitee’s
entitlement to indemnification have been appointed and have made a
determination, based upon clear and convincing evidence (sufficient to rebut the
foregoing presumption), that the Indemnitee is not entitled to such
indemnification and the Indemnitee has received notice within such period in
writing of such determination. The foregoing notice shall (i) disclose with
particularity the evidence in support of such determination and (ii) be sworn to
by all persons who participated in the determination and voted to deny
indemnification or, if such determination was made by independent legal counsel,
include a signed copy of the related written opinion of such counsel. The
provisions of this Section 4(c) are intended to be procedural only; any
determination pursuant to this Section 4(c) that the Indemnitee is not entitled
to indemnification and any related failure to make the payments requested in the
Indemnification Statement will be subject to review as provided in Section 6.

Exhibit D-4



--------------------------------------------------------------------------------



 



     (d) If a determination is made or deemed to have been made pursuant to this
Section 4 that the Indemnitee is entitled to indemnification, the Company will
pay to the Indemnitee the amounts to which the Indemnitee is entitled within
five business days after such determination of entitlement to indemnification
has been made or deemed to have been made.
     (e) In order to obtain advancement of expenses pursuant to Section 2(e),
the Indemnitee will submit to the Company a written undertaking substantially in
the form of Exhibit 2 attached hereto, executed personally or on his behalf (the
“Undertaking”), stating that (i) he has incurred or will incur actual expenses
in defending a Proceeding and (ii) he undertakes to repay such amounts advanced
as to which it may ultimately be determined that the Indemnitee is not entitled.
In order to obtain advancement of expenses pursuant to Section 3(b), the
Indemnitee may submit an Undertaking or, if the Indemnitee chooses not to submit
an Undertaking, shall submit such other form of request as he determines to be
appropriate (an “Expense Request”). Upon receipt of an Undertaking or Expense
Request, as the case may be, the Company will within 5 business days make
payment of the costs, charges and expenses stated in the Undertaking or Expense
Request. No security will be required in connection with any Undertaking or
Expense Request and any Undertaking or Expense Request will be accepted, and all
such payments shall be made, without reference to the Indemnitee’s ability to
make repayment.
     5. Duplication of Payments. The Company will not be liable under this
Agreement to make any payment in connection with any claim made against the
Indemnitee to the extent the Indemnitee has actually received payment (under any
insurance policy, the Articles, the By-Laws, the LBCL or otherwise) of the
amount otherwise payable hereunder.
     6. Enforcement. (a) If a claim for indemnification or advancement of
expenses made to the Company pursuant to Section 4 is not timely paid in full by
the Company as required by Section 4, the Indemnitee will be entitled to seek
judicial enforcement of the Company’s obligations to make such payments. If a
determination is made pursuant to Section 4 that the Indemnitee is not entitled
to indemnification or advancement of expenses hereunder, (i) the Indemnitee may
at any time thereafter seek an adjudication of his entitlement to such
indemnification or advancement either, at the Indemnitee’s sole option, in
(A) an appropriate court of the State of Louisiana or any other court of
competent jurisdiction or (B) an arbitration to be conducted by a single
arbitrator pursuant to the rules of the American Arbitration Association,
(ii) any such judicial proceeding or arbitration will be de novo and the
Indemnitee will not be prejudiced by reason of such prior adverse determination,
and (iii) in any such judicial proceeding or arbitration the Company will have
the burden of proving that the Indemnitee is not entitled to indemnification or
advancement of expenses under this Agreement.
     (b) The Company will be precluded from asserting in any judicial proceeding
or arbitration commenced pursuant to the provisions of Section 6(a) that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable and will stipulate in any such court or before any such arbitrator
that the Company is bound by all the provisions of this Agreement.
     (c) In any action brought under Section 6(a), it will be a defense to a
claim for indemnification pursuant to Section 2(a) or Section 2(b) (but not an
action brought to enforce a claim for costs, charges and expenses incurred in
defending any Proceeding in advance of its final disposition where the
Undertaking, if any is required, has been tendered to the Company) that the
Indemnitee has not met the standards of conduct which make it permissible under
the LBCL for the Company to indemnify the Indemnitee for the amount claimed, but
the burden of proving such defense will be on the Company. Neither the failure
of the Company (including any person or persons empowered under Section 4(b) to
determine the Indemnitee’s entitlement to indemnification) to have made a
determination as to the propriety of indemnification of the Indemnitee hereunder
prior to commencement of such action nor an actual determination by the Company
(including any person or persons empowered under Section 4(b) to

Exhibit D-5



--------------------------------------------------------------------------------



 



determine the Indemnitee’s entitlement to indemnification) that the Indemnitee
has not met the applicable standard of conduct hereunder will be a defense to
the action or create a presumption that the Indemnitee has not met the
applicable standard of conduct.
     (d) It is the intent of the Company that the Indemnitee shall not be
required to incur the expenses associated with the enforcement of his rights
under this Agreement by litigation or other legal action because the cost and
expense thereof would substantially detract from the benefits intended to be
extended to the Indemnitee hereunder. Accordingly, if it should appear to the
Indemnitee that the Company has failed to comply with any of its obligations
under this Agreement, or if the Company or any other person takes any action to
declare this Agreement void or unenforceable or institutes any action, suit or
proceeding designed (or having the effect of being designed) to deny, or to
recover from, the Indemnitee the benefits intended to be provided to the
Indemnitee hereunder, the Company irrevocably authorizes the Indemnitee from
time to time to retain counsel of his choice, at the expense of the Company as
hereafter provided, to represent the Indemnitee in connection with the
initiation or defense of any litigation or other legal action, whether by or
against the Company or any director, officer, stockholder or other person
affiliated with the Company, in any jurisdiction. Regardless of the outcome
thereof, the Company will pay and be solely responsible for any and all costs,
charges and expenses, including without limitation attorneys’ and others’ fees,
incurred by the Indemnitee (i) as a result of the Company’s failure to perform
this Agreement or any provision hereof or (ii) as a result of the Company or any
person contesting the validity or enforceability of this Agreement or any
provision hereof as aforesaid.
     7. Liability Insurance and Funding. If the Company obtains D&O Insurance,
the Company will use its best efforts, subject to commercial reasonability, to
maintain such insurance in force at the Company’s sole expense. To the extent
that the Company obtains or maintains D&O Insurance, the Indemnitee will be
covered by such policy or policies, in accordance with its or their terms, to
the maximum extent of the coverage available for a director or officer of the
Company or a person serving at the request of the Company in an Authorized
Capacity of or for Another Entity, as the case may be. The Company may, but
shall not be required to, create a trust fund, grant a security interest or use
other means (including without limitation a letter of credit) to ensure the
payment of such amounts as may be necessary to satisfy its obligations to
indemnify and advance expenses pursuant to this Agreement.
     8. Fundamental Change or Change of Control. (a) If the Company sells or
otherwise disposes of all or substantially all of its assets or is a constituent
corporation in a consolidation, merger or other business combination transaction
or if there is a Change of Control (as defined below) of the Company, (i) the
Company will require (if it is not the surviving, resulting or acquiring
corporation therein) the surviving, resulting or acquiring corporation expressly
to assume the Company’s obligations under this Agreement and to agree to
indemnify the Indemnitee to the full extent provided herein and (ii) whether or
not the Company is the resulting, surviving or acquiring corporation in any such
transaction (or Change of Control), the Indemnitee will also stand in the same
position under this Agreement with respect to the resulting, surviving or
acquiring corporation as he would have with respect to the Company if the
transaction (or Change of Control) had not occurred.
     (b) The Company agrees that, if there is a Change of Control of the Company
(other than a Change of Control which has been approved by a majority of the
Company’s Board who were directors immediately prior to such Change of Control),
then with respect to all matters thereafter arising concerning the rights of the
Indemnitee to indemnity payments and advancement of expenses under this
Agreement or any other agreement or Articles or Bylaw provision now or hereafter
in effect, the Company shall seek legal advice only from independent legal
counsel selected as provided in Section 4(b). Such counsel, among other things,
shall render its written opinion to the Company and Indemnitee as to whether and
to what extent the Indemnitee would be permitted to be indemnified under

Exhibit D-6



--------------------------------------------------------------------------------



 



applicable law. The Company agrees to pay the reasonable fees of such
independent legal counsel and to indemnify such counsel fully against any and
all expenses (including attorneys’ fees), claims, liabilities and damages
arising out of or relating to this Agreement or its engagement pursuant hereto.
     (c) For purposes of this Agreement, a “Change of Control” shall be deemed
to have occurred if (i) any “person” (as such term is used in Sections 13(d) and
14(d) of the Exchange Act) together with its affiliates or a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
50% or more of the combined voting power represented by the Company’s then
outstanding Voting Securities, or (ii) the individuals who constitute the Board
on the date of this Agreement (the “Incumbent Board”) cease for any reason to
constitute at least a majority thereof (provided that any person who becomes a
director subsequent to the date of this Agreement whose election or nomination
for election by the Company’s stockholders was approved by a vote of at least
80% of the directors comprising the Incumbent Board shall be considered as
though such person were a member of the Incumbent Board, (iii) or the
stockholders of the Company approve a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation which would
result in the Voting Securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into Voting Securities of the surviving entity) at least a majority of
the combined voting power represented by the Voting Securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation, or (iv) the stockholders of the Company approve a plan of
complete liquidation of the Company or (v) an agreement for the sale or
disposition by the Company of (in one transaction or a series of transactions)
all or substantially all the Company’s assets.
     9. Partial Indemnity. If the Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
costs, charges, expenses, judgments, fines and amounts paid in settlement of a
Proceeding but not, however, for the total amount thereof, the Company shall
nevertheless indemnify the Indemnitee for the portion thereof to which the
Indemnitee is entitled.
     10. Nonexclusivity and Severability. (a) The right to indemnification and
advancement of expenses provided by this Agreement is not exclusive of any other
right to which the Indemnitee may be entitled under the Articles, the By-Laws,
the LBCL, any other statute, insurance policy, agreement, vote of stockholders
or of directors or otherwise, both as to actions in his official capacity and as
to actions in another capacity while holding such office, and will continue
after the Indemnitee has ceased to serve as a director or officer of the Company
or in an Authorized Capacity in or for Another Entity and will inure to the
benefit of his heirs, executors and administrators; provided, however, that to
the extent the Indemnitee otherwise would have any greater right to
indemnification or advancement of expenses under any provision of the Articles
or By-Laws as in effect on the date hereof, the Indemnitee will be deemed to
have such greater right pursuant to this Agreement; and, provided further, that
inasmuch as it is the intention of the Company to provide the Indemnitee with
the broadest and most favorable (to the Indemnitee) indemnity permitted by
applicable law (whether by legislative action or judicial decision), to the
extent that the LBCL currently permits or in the future permits (whether by
legislative action or judicial decision) any greater right to indemnification or
advancement of expenses than that provided under this Agreement as of the date
hereof, the Indemnitee will automatically, without the necessity of any further
action by the Company or the Indemnitee, be deemed to have such greater right
pursuant to this Agreement. Similarly, the Indemnitee shall have the benefit of
any future changes to the Articles or the By-Laws which grant or permit any
greater right to indemnification or advancement of expenses.

Exhibit D-7



--------------------------------------------------------------------------------



 



     (b) The Company will not adopt any amendment to the Articles or By-Laws the
effect of which would be to deny, diminish or encumber the Indemnitee’s rights
to indemnity pursuant to the Articles of Incorporation of the Company, By-Laws,
the LBCL or any other applicable law as applied to any act or failure to act
occurring in whole or in part prior to the date upon which any such amendment
was approved by the Board or the stockholders, as the case may be.
Notwithstanding the foregoing, in the event that the Company adopts any
amendment to the Articles or By-Laws the purported effect of which is to so
deny, diminish or encumber the Indemnitee’s rights to such indemnity, such
amendment will apply only to acts or failures to act occurring entirely after
the effective date thereof.
     (c) If any provision or provisions of this Agreement are held to be
invalid, illegal or unenforceable for any reason whatsoever: (i) the validity,
legality and enforceability of the remaining provisions of this Agreement
(including without limitation all portions of any paragraph of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
are not themselves invalid, illegal or unenforceable) will not in any way be
affected or impaired thereby and (ii) to the fullest extent possible, the
provisions of this Agreement (including without limitation all portions of any
paragraph of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that are not themselves invalid, illegal or
unenforceable) will be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable. No claim or right to
indemnity or advancement of expenses pursuant to Section 3 hereof shall in any
way affect or limit any right which the Indemnitee may have under Section 2
hereof, the Articles, the By-Laws, the LBCL, any policy of insurance or
otherwise.
     11. Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Louisiana, without giving effect to the
principles of conflict of laws thereof.
     12. Modification; Survival. This Agreement contains the entire agreement of
the parties relating to the subject matter hereof; provided, however, that this
provision shall not be construed to affect the Company’s obligations to the
Indemnitee under the Articles or the By-Laws. This Agreement may be modified
only by an instrument in writing signed by both parties hereto. The provisions
of this Agreement will survive the death, disability, or incapacity of the
Indemnitee or the termination of the Indemnitee’s service as a director or an
officer of the Company or in an Authorized Capacity of or for Another Entity and
will inure to the benefit of the Indemnitee’s heirs, executors and
administrators.
     13. Certain Terms. For purposes of this Agreement, references to a person’s
capacity as a “director” shall include without limitation such person’s capacity
as a member of any committee appointed by the board of which such person is a
director; references to “Another Entity” will include employee benefit plans;
references to “fines” will include any excise taxes assessed on the Indemnitee
with respect to any employee benefit plan; and references to “serving at the
request of the Company” will include any service in any capacity which imposes
duties on, or involves services by, the Indemnitee with respect to an employee
benefit plan, its participants or beneficiaries; references to Sections or
Exhibits are to Sections or Exhibits of or to this Agreement; references to the
singular will include the plural and vice versa; and if the Indemnitee acted in
good faith and in a manner he reasonably believed to be in the interest of the
participants and beneficiaries of an employee benefit plan he will be deemed to
have acted in a “manner not opposed to the best interests of the Company” as
referred to herein; references to “Voting Securities” shall mean any securities
of the Company which vote generally in the election of directors.
     14. Joint Defense. Notwithstanding anything to the contrary contained
herein, if (a) the Indemnitee elects to retain counsel in connection with any
Proceeding or claim in respect of which indemnification may be sought by the
Indemnitee against the Company pursuant to this Agreement and (b) any other
director or officer of the Company or person serving at the request of the
Company in an

Exhibit D-8



--------------------------------------------------------------------------------



 



Authorized Capacity of or for Another Entity may also be subject to liability
arising out of such Proceeding or claim and in connection with such Proceeding
or claim seeks indemnification against the Company pursuant to an agreement
similar to this Agreement, the Indemnitee, together with such other persons,
will employ counsel to represent jointly the Indemnitee and such other persons
unless the Indemnitee determines that such joint representation would be
precluded under the applicable standards of professional conduct then prevailing
under the law of the State of Louisiana, in which case the Indemnitee will
notify the Company (to the attention of the Secretary) thereof and will be
entitled to be represented by separate counsel.
     15. Express Negligence Acknowledgment. Without limiting or enlarging the
scope of the indemnification obligations set forth in this Agreement, the
Indemnitee will be entitled to indemnification hereunder in accordance with the
terms hereof, regardless of whether the claim giving rise to such
indemnification obligation is the result of the sole, concurrent or comparative
negligence, or strict liability, of the Indemnitee.
     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the date first above written.

                  GLOBAL INDUSTRIES, LTD.    
 
           
 
  By:        
 
           
 
                INDEMNITEE    
 
                     
 
  Name:        

Exhibit D-9